Exhibit 10.3

Execution Copy

 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 1, 2011

among

CERTAIN SUBSIDIARIES OF API TECHNOLOGIES CORP.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as COLLATERAL AGENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS

 

Section 1.01    Credit Agreement      2    Section 1.02    Other Defined Terms
     2    Section 1.03    Interpretation      8    ARTICLE 2    GUARANTEE   
Section 2.01    Guarantee      9    Section 2.02    Amendments, etc. with
respect to the Obligations      9    Section 2.03    Guarantee Absolute and
Unconditional      10    Section 2.04    Reinstatement      12    Section 2.05
   Payments      12    Section 2.06    Information      12    Section 2.07   
Payment on Demand      13    Section 2.08    Interest Act (Canada)      13   
Section 2.09    Judgment Currency      13    Section 2.10    Limitations Act   
  14    Section 2.11    Liability      14    ARTICLE 3    PLEDGE OF COLLATERAL
   Section 3.01    Pledge      14    Section 3.02    Delivery of the Pledged
Collateral      15    Section 3.03    Representations, Warranties and Covenants
     15    Section 3.04    Registration in Nominee Name; Denominations      17
   Section 3.05    Voting Rights; Dividends and Interest      17    ARTICLE 4   
SECURITY INTERESTS IN PERSONAL PROPERTY AND OTHER ASSETS    Section 4.01   
Security Interest      19    Section 4.02    Representations and Warranties     
22    Section 4.03    Covenants      27    Section 4.04    Other Actions      30
   Section 4.05    Covenants Regarding Patent, Trademark and Copyright
Collateral      31    Section 4.06    Cash Management System and Securities
Accounts      33    Section 4.07    Certain Uncertificated Securities      33   

 

(i)



--------------------------------------------------------------------------------

ARTICLE 5

REMEDIES

 

Section 5.01    Remedies upon Default      33    Section 5.02    Additional
Rights      35    Section 5.03    Exercise of Remedies      36    Section 5.04
   Receiver’s Powers      36    Section 5.05    Dealing with the Collateral     
36    Section 5.06    Standards of Sale      37    Section 5.07    Dealings by
Third Parties      38    Section 5.08    Application of Proceeds      38   
Section 5.09    Grant of License To Use Intellectual Property      40   
Section 5.10    Securities Act      41    ARTICLE 6    SUBORDINATION   
Section 6.01    Subordination      42    ARTICLE 7    MISCELLANEOUS   
Section 7.01    Notices      42    Section 7.02    Waivers; Amendment      43   
Section 7.03    Collateral Agent’s Fees and Expenses; Indemnification      43   
Section 7.04    Successors and Assigns      44    Section 7.05    Survival of
Agreement      44    Section 7.06    Counterparts; Effectiveness; Several
Agreement      44    Section 7.07    Severability      45    Section 7.08   
Right of Set-Off      45    Section 7.09    Governing Law; Jurisdiction; Consent
to Service of Process      45    Section 7.10    WAIVER OF JURY TRIAL      46   
Section 7.11    Headings      46    Section 7.12    Security Interest Absolute
     46    Section 7.13    Termination or Release      46    Section 7.14   
Additional Subsidiaries      48    Section 7.15    Collateral Agent Appointed
Attorney-in-Fact      48    Section 7.16    Pledgee Not a Partner or Limited
Liability Company Member      49    Section 7.17    Amalgamation      49   
Section 7.18    Further Assurances      50    Section 7.19    Collateral Agent
     50   

 

(ii)



--------------------------------------------------------------------------------

ADDENDA

Exhibit “I” FORM OF SUPPLEMENT

Exhibit “II” FORM OF GRANT OF SECURITY INTEREST IN CANADIAN TRADEMARKS

Exhibit “III” FORM OF GRANT OF SECURITY INTEREST IN CANADIAN PATENTS

Exhibit “IV” FORM OF GRANT OF SECURITY INTEREST IN CANADIAN COPYRIGHTS

Exhibit “V” UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

(iii)



--------------------------------------------------------------------------------

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT dated as of June 1, 2011, among API
NANOTRONICS SUB, INC. a corporation incorporated under the laws of the Province
of Ontario, API ELECTRONICS GROUP CORP., a corporation incorporated under the
laws of the Province of Ontario, FILTRAN LIMITED, a corporation incorporated
under the laws of the Province of Ontario, API NANOTRONICS HOLDINGS CORP., a
corporation incorporated under the laws of the Province of Ontario, EMCON2007
HOLDCO INC., a corporation incorporated under the laws of Canada, EMCON
EMANATION CONTROL LTD., a corporation incorporated under the laws of Canada and
the other Wholly-Owned Canadian Subsidiaries of API TECHNOLOGIES CORP., a
Delaware corporation (the “Borrower”) from time to time party hereto (whether as
original signatories or as additional parties as contemplated by Section 7.14
hereof) (each a “Canadian Subsidiary Guarantor”, and collectively, the “Canadian
Subsidiary Guarantors”; the Canadian Subsidiary Guarantors are referred to
collectively herein as the “Grantors”), and MORGAN STANLEY SENIOR FUNDING, INC.,
as collateral agent for the Secured Creditors (as defined below) pursuant to the
Credit Agreement (as defined below) (together with any successor collateral
agent, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders party thereto from time to time and Morgan
Stanley Senior Funding, Inc., as administrative agent (together with any
successor administrative agent, the “Administrative Agent”) have entered into
the Credit Agreement dated as of June 1, 2011 (as amended, restated,
supplemented and/or modified from time to time, the “Credit Agreement”),
providing for the making of Loans to the Borrower, all as contemplated therein
(collectively, the Lenders, the Administrative Agent and the Collateral Agent
are herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more other Credit Parties may at any time
and from time to time enter into one or more Interest Rate Protection Agreements
and/or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate (solely to the extent such affiliate is
an affiliate of a Lender at the time any particular Interest Rate Protection
Agreement and/or Other Hedging Agreement is entered into with such affiliate),
even if the respective Lender subsequently ceases to be a Lender under the
Credit Agreement for any reason, together with such Lender’s or affiliate’s
successors and permitted assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors and their respective successors and
permitted assigns, the “Secured Creditors”, with each such Interest Rate
Protection Agreement and/or Other Hedging Agreement with an Other Creditor being
herein called a “Secured Hedging Agreement”);

WHEREAS, the obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement; and

WHEREAS, the Grantors are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.01 Credit Agreement. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement have the meanings specified in the Credit
Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Agreement” means this Canadian Guarantee and Collateral Agreement, as the same
may be amended, modified, restated and/or supplemented from time to time in
accordance with its terms.

“Applicable Securities Laws” has the meaning assigned to such term in
Section 5.10.

“Borrower” has the meaning assigned to such term in the preliminary statement in
this Agreement.

“Canadian GCA Disclosure Letter” means the disclosure letter, dated as of the
date hereof, as amended or supplemented from time to time by the Grantors with
the written consent of the Collateral Agent (or as supplemented by the Grantors
pursuant to the terms of this Agreement), delivered by the Grantors to the
Collateral Agent for the benefit of the Secured Creditors.

“Canadian Subsidiary Guarantor” means each of API Nanotronics Sub, Inc. a
corporation incorporated under the laws of the Province of Ontario, API
Electronics Group Corp., a corporation incorporated under the laws of the
Province of Ontario, Filtran Limited, a corporation incorporated under the laws
of the Province of Ontario, API Nanotronics Holdings Corp., a corporation
incorporated under the laws of the Province of Ontario, EMCON2007 Holdco Inc., a
corporation incorporated under the laws of Canada, EMCON Emanation Control Ltd.,
a corporation incorporated under the laws of Canada and each other direct and
indirect Wholly-Owned Canadian Subsidiary of the Borrower (in each case, whether
existing on the Effective Date or established, created or acquired after the
Effective Date) which at any time is or becomes a party hereto (whether as an
original party or as contemplated by Section 7.14), unless and until such time
as the respective Subsidiary is released from all of its obligations under this
Agreement in accordance with the terms and provisions of Section 7.13 hereof.

 

- 2 -



--------------------------------------------------------------------------------

“Closing Date Pledged Collateral” has the meaning assigned to such term in
Section 3.02.

“Collateral” has the meaning assigned to such term in Section 4.01 and, for
greater certainty, includes the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance and to exercise remedies under any or all Contracts and
(iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.

“Contracts” means, with respect to any Grantor, all contracts, agreements,
Intellectual Property Licenses, instruments and indentures in any form and
portions thereof (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements),
to which such Grantor is a party or under which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented, waived or otherwise modified.

“Copyright License” means any agreement, whether written or oral, now or
hereafter in effect, granting any right to any third party under any Copyright
now owned or hereafter acquired by any Grantor or that such Grantor otherwise
has the right to license, or granting any right to any Grantor under any
Copyright now owned or hereafter acquired by any third party, and all rights of
any Grantor under any such agreement.

“Copyrights” means all copyright rights, including common law copyright rights,
in any works of authorship or any other work subject to the copyright laws of
Canada, whether as author, assignee, transferee or otherwise, and all
registrations and applications for registration of any such copyright in Canada
or any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the Canadian
Intellectual Property Office or any foreign equivalent office, as well as rights
of renewal and extension and all moral rights and similar rights of authors.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Credit Document Obligations” shall have the meaning assigned to such term in
the definition of “Obligations”.

 

- 3 -



--------------------------------------------------------------------------------

“Deposit Accounts” means, collectively, with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the Uniform Commercial Code as
from time to time in effect in the State of New York, and in any event shall
include all accounts and sub-accounts relating to any of the foregoing accounts
and (ii) all cash, funds, cheques, notes and instruments from time to time on
deposit in any of the accounts or sub-accounts described in clause (i) of this
definition.

“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses in or to which any Grantor now or hereafter has any
right, title or interest.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital, including any
interest in a partnership, limited partnership or other similar Person and any
beneficial interest in a trust, and any and all rights, warrants, options or
other rights exchangeable for or convertible into any of the foregoing.

“Excess Exempted Foreign Entity Voting Equity Interests” means the Voting Equity
Interests of an Exempted Foreign Entity in excess of 65% of the total combined
voting power of all classes of Voting Equity Interests of such Exempted Foreign
Entity.

“Excluded Deposit Account” means any Deposit Account (i) maintained with the
Collateral Agent, (ii) of the type described in clause (ix) of the final
paragraph of Section 4.01(a) or (iii) which individually, or in the aggregate,
does not have cash and Cash Equivalents with a value in excess of $500,000 on
deposit therein at any time.

“Exempted Foreign Entity” means any corporation, limited liability company or
other legal entity or business organization, in each case, organized under the
laws of a jurisdiction other than (i) the United States or any State or
territory thereof or (ii) Canada or any Province or territory thereof.

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement.

“Grantors” means each of the Canadian Subsidiary Guarantors.

“Indemnitee” shall have the meaning assigned to such term in Section 7.03(b).

“Intellectual Property” means all intellectual and similar property, including
Patents, Copyrights, Intellectual Property Licenses, Trademarks, Domain Names,
trade secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intellectual Property License” means any Patent License, Trademark License,
Copyright License or other license or sublicense agreement, whether oral or
written, pertaining to Intellectual Property to which any Grantor is a party.

 

- 4 -



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning assigned to such term in Section 2.09(a).

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 2.09(a).

“Lender Creditors” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Obligation Currency” has the meaning assigned to such term in Section 2.09(a).

“Obligations” means (i) the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for any automatic stay under any Canadian Insolvency Law,
would become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) thereon) of any Credit Party to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document to which any Credit Party is a party and the due performance and
compliance by any Credit Party with all the terms, conditions and agreements
contained in the Credit Agreement, this Agreement and in each such other Credit
Document (the Obligations in this subsection (i), collectively, the “Credit
Document Obligations”) and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for any automatic stay under Canadian Insolvency Law,
would become due), liabilities and indebtedness (including any interest accruing
after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an
allowed claim in any such proceeding) of any Credit Party owing to any Other
Creditor under any Secured Hedging Agreement (or under this Agreement in respect
of any Secured Hedging Agreement) so long as such Other Creditor participates in
such Secured Hedging Agreement, if any, whether now in existence or hereafter
arising, and the due performance and compliance by such Credit Party with all
terms, conditions and agreements contained therein (the Obligations in this
subsection (ii), collectively, the “Other Obligations”).

“Other Creditors” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Other Obligations” shall have the meaning assigned to such term in the
definition of “Obligations”.

“Patent License” means any agreement, whether oral or written, now or hereafter
in effect, granting to any third party any right to make, use, sell or import
any invention on which a Patent, now owned or hereafter acquired by any Grantor,
or that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use, sell or import any invention on
which a Patent, now owned or hereafter acquired by any third party, is in
existence, and all rights of any Grantor under any such agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Patents” means all Canadian and foreign patents, all registrations, issuances
and recordings thereof, and all applications for Canadian patents or the
equivalent thereof in any other country, including registrations, issuances,
recordings and pending applications in the Canadian Intellectual Property Office
or any similar offices in any other country and all provisionals, reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use, sell and import the inventions disclosed or claimed therein.

“Permits” means all licenses, permits, rights, orders, variances, franchises or
authorizations of or from any Governmental Authority.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of security interests in the Collateral.

“Primary Obligations” has the meaning assigned to such term in Section 5.08(b).

“Pro Rata Share” has the meaning assigned to such term in Section 5.08(b).

“Representative” shall have the meaning assigned to such term in
Section 5.08(e).

“Required Secured Creditors” means (i) at any time when any Credit Document
Obligations (other than indemnities described in Section 7.03 hereof and in the
other provisions of the Secured Debt Agreements which are not then due and
payable) or any Commitments under the Credit Agreement exist, the Required
Lenders (or, to the extent provided in Section 13.12 of the Credit Agreement,
each of the Lenders) and (ii) at any time after all of the Credit Document
Obligations (other than indemnities described in Section 7.03 hereof and in the
other provisions of the Secured Debt Agreements which are not then due and
payable) have been paid in full and all Commitments under the Credit Agreement
have been terminated and no further Commitments and Letters of Credit may be
provided thereunder, the holders of a majority of the Other Obligations.

 

- 6 -



--------------------------------------------------------------------------------

“Restricted Asset” has the meaning assigned to such term in Section 4.01.

“Secondary Obligations” has the meaning assigned to such term in
Section 5.08(b).

“Secured Creditors” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Secured Hedging Agreements.

“Secured Hedging Agreement” has the meaning assigned to such term in the
preliminary statement in this Agreement.

“Secured Obligations” means, with respect to each Grantor, (i) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for any
automatic stay under any Canadian Insolvency Law, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed claim in any such
proceeding) thereon) of such Grantor to the Lenders, the Administrative Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document to which
such Grantor is a party and the due performance and compliance by such Grantor
with all the terms, conditions and agreements contained in this Agreement and in
each such other Credit Document to which such Grantor is a party; and (ii) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for any automatic stay under Canadian Insolvency Law, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of such Grantor owing to any Other Creditor under
any Secured Hedging Agreement (or under this Agreement in respect of any Secured
Hedging Agreement) so long as such Other Creditor participates in such Secured
Hedging Agreement, if any, whether now in existence or hereafter arising, and
the due performance and compliance by such Grantor with all terms, conditions
and agreements contained therein.

“Securities Account Control Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Securities Account.

“Security Interest” means the security interests, assignments, mortgages,
charges, floating charges, hypothecations and pledges granted pursuant to this
Agreement.

“STA” means the Securities Transfer Act (Ontario).

“Termination Date” has the meaning assigned to such term in Section 7.13(a).

 

- 7 -



--------------------------------------------------------------------------------

“Trademark License” means any agreement, whether oral or written, now or
hereafter in effect, granting to any third party any right to use any Trademark
now owned or hereafter acquired by any Grantor or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trademark
now owned or hereafter acquired by any third party, and all rights of any
Grantor under any such agreement.

“Trademarks” means (a) all Canadian or foreign trademarks, service marks, trade
names, Domain Names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress, logos, taglines other source
indicators or business identifiers, designs and general Intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the Canadian Intellectual Property Office , any similar offices in any province
or territory of Canada or any foreign equivalent office, all extensions or
renewals thereof, (b) all goodwill associated therewith or symbolized thereby;
and (c) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“ULC Shares” means shares in any unlimited company or unlimited liability
corporation at any time owned or otherwise held by a Grantor.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

Section 1.03 Interpretation.

(a) Terms defined in the PPSA of Ontario or the STA and used but not otherwise
defined in this Agreement have the same meanings. For greater certainty, the
terms “Account”, “Chattel Paper”, “Consumer Goods”, “Document of Title”,
“Equipment”, “Goods”, “Instrument”, “Intangible”, “Investment Property”,
“Money”, “Personal Property” and “Proceeds” have the meanings given to them in
the PPSA; and the terms “Control”, “Delivery”, “Financial Asset”, “Securities
Account”, “Security”, “Security Entitlement” and “Uncertificated Security” have
the meanings given to them in the STA.

(b) Any reference in any Credit Document to Permitted Liens or Liens permitted
by the Credit Agreement and any right of a Grantor to create or suffer to exist
Permitted Liens or Liens permitted by the Credit Agreement are not intended to
and do not and will not subordinate the Security Interest to any such Lien or
give priority to any Person over the Secured Creditors.

(c) In this Agreement the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Agreement.

(d) Any reference in this Agreement to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

(e) The schedules attached to this Agreement form an integral part of it for all
purposes of it.

 

- 8 -



--------------------------------------------------------------------------------

(f) Any reference to this Agreement or any other Credit Document refers to this
Agreement or such Credit Document as the same may have been or may from time to
time be amended, modified, extended, renewed, restated, replaced or supplemented
and includes all schedules attached to it. Except as otherwise provided in this
Agreement, any reference in this Agreement to a statute refers to such statute
and all rules and regulations made under it as the same may have been or may
from time to time be amended or re-enacted.

ARTICLE 2

Guarantee

Section 2.01 Guarantee.

(a) Each of the Grantors hereby unconditionally and irrevocably, guarantees to
the Collateral Agent, for the ratable benefit of the Secured Creditors, and to
each of the Secured Creditors the prompt and complete payment and performance
when due and payable (whether at the stated maturity, by acceleration or
otherwise) of all Obligations of the Borrower and each Grantor; provided however
that no Grantor shall guarantee its own Obligations.

(b) If any or all of the Obligations are not duly performed by the Borrower and
the Grantors and are not performed by the Grantors under Section 2.01 for any
reason whatsoever, each Grantor will, as a separate and distinct obligation,
indemnify and save harmless the Collateral Agent and the other Secured Creditors
from and against all losses resulting from the failure of the Borrower and the
Grantors to duly perform such Obligations.

(c) No payment made by the Borrower, any of the Grantors, any other grantor or
any other Person or received or collected by the Collateral Agent or any other
Secured Creditor from the Borrower, any of the Grantors, any other grantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
payment of any of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Grantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Grantor in
respect of the Obligations or any payment received or collected from such
Grantor in respect of any of the Obligations), remain liable for the Obligations
guaranteed by it hereunder until (but subject to Section 2.04 in the case of the
following clause (i)) the earlier to occur of (i) the first date on which all
the Loans and all other Obligations then due and owing, are paid in full in
cash, and the Total Commitment and all Secured Hedging Agreements have been
terminated or (ii) the release of such Grantor from this Agreement in accordance
with the express provisions of Section 7.13(b) hereof.

Section 2.02 Amendments, etc. with respect to the Obligations. The obligation of
each Grantor under Section 2.01(a) is a continuing guarantee, and the obligation
of each Grantor under Section 2.01(b) is a continuing obligation. Each of
Section 2.01(a) and Section 2.01(b) extends to all present and future
Obligations, applies to and

 

- 9 -



--------------------------------------------------------------------------------

secures the ultimate balance of the Obligations due or remaining due to the
Collateral Agent and the Secured Creditors and is binding as a continuing
obligation of each Grantor until this Agreement is terminated or the Grantor is
otherwise released in accordance with the terms of this Agreement and the Credit
Agreement. To the maximum extent permitted by law, each Grantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Grantor and without notice to or further assent by any Grantor, any
demand for payment of any of the Obligations made by the Collateral Agent or any
other Secured Creditor may be rescinded by the Collateral Agent or such other
Secured Creditor and any of the Obligations continued, and the Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, subordinated, waived, surrendered
or released by the Collateral Agent or any other Secured Creditor, and this
Agreement, the Credit Agreement and the other Secured Debt Agreements and any
other documents executed and delivered in connection therewith may be amended,
waived, modified, supplemented or terminated, in whole or in part, in accordance
with their respective terms, as the Collateral Agent (or the Required Secured
Creditors or, in the case of any Secured Hedging Agreement, the applicable Other
Creditor) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Creditor for the payment of any of the Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for any of the Obligations or
for the guarantee contained in this Article 2 or any property subject thereto,
except to the extent required by applicable law.

Section 2.03 Guarantee Absolute and Unconditional. Each Grantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Collateral Agent or any other Secured Creditor upon the
guarantee contained in this Article 2 or acceptance of the guarantee contained
in this Article 2; each of the Obligations, and any obligation contained
therein, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article 2; and all dealings between the Borrower and
any of the other Credit Parties, on the one hand, and the Collateral Agent and
the other Secured Creditors, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article 2. Each Grantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any of the Borrower or any of the
Grantors with respect to any of the Obligations. Each Grantor understands and
agrees, to the extent permitted by law, that the guarantee contained in this
Article 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection. Each Grantor hereby waives, to the
maximum extent permitted by applicable law, any and all defences that it may
have arising out of or in connection with any and all of the following: (a) the
validity or enforceability of this Agreement, the Credit Agreement or any other
Secured Debt Agreements, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with

 

- 10 -



--------------------------------------------------------------------------------

respect thereto at any time or from time to time held by the Collateral Agent or
any other Secured Creditor, (b) any contest by the Borrower, any Grantor or any
other Person as to the amount of the Obligations, the validity or enforceability
of any terms of the Credit Documents or the perfection or priority of any
security granted to the Collateral Agent or the Secured Creditors, (c) any
defence, set-off or counterclaim (other than a defence of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent or any other Secured Creditor, (d) any release,
compounding or other variance of the liability of the Borrower, any Grantor or
any other Person liable in any manner under or in respect of the Obligations or
the extinguishment of all or any part of the Obligations by operation of law,
(e) any change in the time, place, manner or place of payment or any consent,
waiver, renewal, alteration, extension, compromise, arrangement, concession,
release, discharge or other indulgences which the Secured Creditors or the
Collateral Agent may grant to the Borrower, any Grantor or any other Person,
(f) any amendment or supplement to, or alteration or renewal of, or restatement,
replacement, refinancing or modification or variation of (including any increase
in the amounts available thereunder or the inclusion of an additional borrower
thereunder), or other action or inaction under, the Credit Agreement, the other
Credit Documents or any other related document or instrument, or the
Obligations, (g) any discontinuance, termination, reduction, renewal, increase,
abstention from renewing or other variation of any credit or credit facilities
to, or the terms or conditions of any transaction with, the Borrower, any
Grantor or any other Person, (h) any change in the ownership, control, name,
objects, businesses, assets, capital structure or constitution of the Borrower,
any Grantor or any other Credit Party or any reorganization (whether by way of
reconstruction, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise) of the Borrower, a Grantor or any other Credit Party or their
respective businesses, (i) any dealings with the security which the Secured
Creditors or the Collateral Agent hold or may hold pursuant to the terms and
conditions of the Credit Documents, including the taking, giving up or exchange
of securities, their variation or realization, the accepting of compositions and
the granting of releases and discharges, (j) any limitation of status or power,
disability, incapacity or other circumstance relating to the Borrower, any
Grantor, any other Credit Party or any other Person, including any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation,
winding-up or other like proceeding involving or affecting the Borrower, any
Grantor, any other Credit Party or any other Person or any action taken with
respect to this Guarantee by any trustee or receiver, or by any court, in any
such proceeding, whether or not any Grantor shall have notice or knowledge of
any of the foregoing, (k) the assignment of all or any part of the benefits of
this Agreement, (l) any impossibility, impracticability, frustration of purpose,
force majeure or illegality of any Credit Document, or the occurrence of any
change in the laws, rules, regulations or ordinances of any jurisdiction or by
any present or future action of (i) any governmental entity that amends, varies,
reduces or otherwise affects, or purports to amend, vary, reduce or otherwise
affect, any of the Obligations or the obligations of a Grantor under this
Agreement, or (ii) any court order that amends, varies, reduces or otherwise
affects any of the Obligations, (m) any taking or failure to take security, any
loss of, or loss of value of, any security, or any invalidity, non-perfection or
unenforceability of any security held by the Secured Creditors or the Collateral
Agent, or any exercise or enforcement of, or failure to exercise or enforce,
security, or irregularity or defect in the manner or procedure by which the
Collateral Agent and the Secured Creditors realize on

 

- 11 -



--------------------------------------------------------------------------------

such security, (n) any application of any sums received to the Obligations, or
any part thereof, and any change in such application, and (o) any other
circumstance whatsoever (other than payment in full in cash of the Obligations
(other than inchoate indemnity obligations) guaranteed by it hereunder) (with or
without notice to or knowledge of the Borrower or any Grantor) that constitutes,
or might be construed to constitute, an equitable or legal discharge of the
Borrower or any Grantor for its Obligations, or of any Grantor under the
guarantee contained in this Article 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Grantor, the Collateral Agent or any other Secured
Creditor may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any Grantor or any other Person or against any collateral security or guarantee
for the Obligations guaranteed by such Grantor hereunder or any right of offset
with respect thereto, and any failure by the Collateral Agent or any other
Secured Creditor to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any Grantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Grantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Grantor of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral Agent or any other Secured
Creditor against any Grantor. Each Grantor renounces all benefits of discussion
and division. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

Section 2.04 Reinstatement. The guarantee of each Grantor contained in this
Article 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Obligations
guaranteed by such Grantor hereunder is rescinded or must otherwise be restored
or returned by the Collateral Agent or any other Secured Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Grantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

Section 2.05 Payments. Each Grantor hereby agrees that payments hereunder will
be paid to the Administrative Agent, for the benefit of the Secured Creditors,
without set-off, counterclaim or other defence and on the same basis as payments
are made under Sections 5.03 and 5.04 of the Credit Agreement. The provisions of
this Section 2.05 survive the termination of this Agreement.

Section 2.06 Information. Each Grantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Grantor’s and their
Subsidiaries’ financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that such Grantor assumes and incurs hereunder and agrees
that none of the Collateral Agent or the other Secured Creditors will have any
duty to advise such Grantor of information known to it or any of them regarding
such circumstances or risks.

 

- 12 -



--------------------------------------------------------------------------------

Section 2.07 Payment on Demand. Each Grantor will pay and perform the
Obligations and pay all other amounts payable by it to the Secured Creditors or
the Collateral Agent under Article 2, and the obligation to do so arises,
immediately after demand for such payment or performance is made in writing to
it, provided, however, that an Event of Default has occurred and is continuing.

Section 2.08 Interest Act (Canada). Each Grantor acknowledges that certain of
the rates of interest applicable to the Obligations may be computed on the basis
of a year of 360 days or 365 days, as the case may be and paid for the actual
number of days elapsed. For purposes of the Interest Act (Canada), whenever any
interest is calculated using a rate based on a year of 360 days or 365 days, as
the case may be, such rate determined pursuant to such calculation, when
expressed as an annual rate is equivalent to (i) the applicable rate based on a
year of 360 days or 365 days, as the case may be, (ii) multiplied by the actual
number of days in the calendar year in which the period for such interest is
payable (or compounded) ends, and (iii) divided by 360 or 365, as the case may
be.

Section 2.09 Judgment Currency.

(a) The Grantors’ obligations hereunder to make payments in any currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the relevant Secured Creditor of
the full amount of the Obligation Currency expressed to be payable to such
Secured Creditor under this Agreement. If for the purpose of obtaining or
enforcing judgment against any Grantor in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
Canadian Schedule I bank designated by the Administrative Agent) determined, in
each case, as of the day on which the judgment is given (such day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Grantor covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount in the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

- 13 -



--------------------------------------------------------------------------------

Section 2.10 Limitations Act. Notwithstanding the provisions of the Limitation
Act (Ontario), a claim may be brought against a Grantor based on this Agreement
at any time within 6 years from the date on which demand for payment of the
Obligations is made to such Grantor in accordance with the terms of this
Agreement.

Section 2.11 Liability. For greater certainty, the obligations of each Grantor
hereunder shall be several and not joint or joint and several.

ARTICLE 3

Pledge of Collateral

Section 3.01 Pledge. As security for the payment or performance, as applicable,
in full of the Secured Obligations of each Grantor, such Grantor hereby confirms
the grant to the Collateral Agent, and its successors and assigns, for the
ratable benefit of the Secured Creditors, pursuant to Section 4.01(a), of the
Security Interest in, all of such Grantor’s right, title and interest in, to and
under: (a) the Equity Interests of any Person owned by it on the date hereof or
at any time thereafter acquired by it, and in all certificates at any time
representing any such Equity Interests, and any other shares, stock
certificates, options or rights of any nature whatsoever in respect of the
Equity Interests of any Person that may be issued or granted to, or held by,
such Grantor while this Agreement is in effect (collectively, the “Pledged
Stock”); provided that the Pledged Stock shall not include Excess Exempted
Foreign Entity Voting Equity Interests; (b) all debt securities and promissory
notes held by, or owed to, such Grantor (whether the respective issuer or
obligor is the Borrower, any of its Subsidiaries or any other Person) on the
Initial Borrowing Date or at any time thereafter, and all securities, promissory
notes and any other instruments evidencing the debt securities or promissory
notes described above (collectively, the “Pledged Debt”); (c) all other property
that may be delivered to and held by the Collateral Agent pursuant to the terms
of this Section 3.01; (d) subject to Section 3.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 3.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above and this clause (f) being collectively referred
to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Creditors, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.02 Delivery of the Pledged Collateral.

(a) Except with respect to certificates, agreements or instruments representing
or evidencing any Pledged Stock in existence on the date hereof that
Administrative Agent has agreed with the Grantors can be delivered after the
date hereof pursuant to arrangements specified by the Collateral Agent, each
Grantor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Pledged Stock and the Pledged Debt in existence
on the date hereof (collectively, the “Closing Date Pledged Collateral”) have
been delivered to the Collateral Agent in suitable form for transfer by Delivery
and accompanied by duly executed instruments of transfer or assignment in blank.
Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Stock now owned or hereafter acquired by
such Grantor.

(b) In addition to the requirements of preceding clause (a), each Grantor will
cause (i) each Intercompany Note or other promissory note issued by the Borrower
or any of its Subsidiaries to such Grantor and (ii) each promissory note
evidencing any Indebtedness for borrowed money owed to such Grantor by any other
Person which is in excess of $500,000 or the equivalent amount in another
currency to be delivered to the Collateral Agent.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing such Pledged Securities, which schedule
shall be attached as a supplement to Schedule 3.03 to the Canadian GCA
Disclosure Letter and made a part thereof, provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

Section 3.03 Representations, Warranties and Covenants.

Each Grantor represents, warrants and covenants to and with the Collateral
Agent, for the benefit of the Secured Creditors, that:

 

  (a) Schedule 3.03 to the Canadian GCA Disclosure Letter correctly sets forth,
as of the date hereof, the percentage of the issued and outstanding shares (or
units or other comparable measure) of each class of the Equity Interests of the
issuer thereof represented by the Pledged Stock and includes all Pledged Stock
and Pledged Debt;

 

  (b)

to the knowledge of such Grantor (unless such Pledged Stock and Pledged Debt has
been issued by the Borrower or any of its Subsidiaries, in which case this
representation and warranty shall not be qualified by knowledge), the Pledged
Stock and Pledged Debt have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable and (ii) in the case of Pledged Debt, are legal, valid and

 

- 15 -



--------------------------------------------------------------------------------

 

binding obligations of the issuers thereof, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

 

  (c) except for the Security Interests, each of the Grantors (i) is and,
subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule 3.03 to the Canadian GCA Disclosure Letter as
owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than Permitted Liens, (iii) except for transfers permitted under the Credit
Agreement, will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Permitted Liens, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all Persons whomsoever;

 

  (d) except for restrictions and limitations imposed by (i) the Secured Debt
Agreements, (ii) securities laws generally or (iii) customary provisions in
articles of incorporation (or equivalent constating documents) or (iv) customary
provisions in joint venture agreements relating to purchase options, rights of
first refusal, tag, drag, call or similar rights of a third party that owns
Equity Interests in such joint venture, the Pledged Collateral is and will
continue to be freely transferable and assignable, and, except for customary
provisions in articles of incorporation (or equivalent constating documents) or
as otherwise expressly permitted by the Credit Agreement, none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provision or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder;

 

  (e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

  (f)

no consent or approval of any Governmental Authority, any securities exchange or
any other Person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

 

- 16 -



--------------------------------------------------------------------------------

  (g) by virtue of the execution and delivery by the Grantors of this Agreement,
when (x) any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement or (y) the filing of the PPSA financing
statements with respect to the respective Grantor is made as described in
Section 4.02(f), the Collateral Agent will obtain, for the benefit of the
Secured Creditors, a legal, valid and first priority perfected lien upon and
security interest in such Pledged Securities as security for the payment and
performance of the Secured Obligations of the applicable Grantor to the extent
such security interest may be perfected by possession or filing of a PPSA
financing statement;

 

  (h) each Grantor will ensure that the terms of any interest in a partnership
or limited liability company that is Pledged Collateral of such Grantor will
expressly provide that such interest is a “security” for purposes of the STA;
and

 

  (i) each Grantor will promptly inform the Collateral Agent in writing of the
acquisition by such Grantor of any ULC shares.

Section 3.04 Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Creditors, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favour of the Collateral
Agent or, upon the occurrence and during the continuation of an Event of
Default, in its own name as pledgee or the name of its nominee (as pledgee or as
sub-agent). Each Grantor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. The Collateral Agent shall at
all times upon the occurrence and during the continuation of an Event of Default
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

Section 3.05 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the Grantors (or any of them) that
their rights under this Section 3.05 are being suspended:

 

  (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights and powers enuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms in this Agreement, the
Credit Agreement and the other Secured Debt Agreements, provided that, except as
expressly permitted under the Credit Agreement, such rights and powers shall not
be exercised in any manner that would reasonably be expected to materially and
adversely affect the rights enuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured
Creditors under this Agreement or the Credit Agreement or any other Secured Debt
Agreements or the ability of the Secured Creditors to exercise the same.

 

- 17 -



--------------------------------------------------------------------------------

  (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
terms and conditions of the Credit Agreement, the other Secured Debt Agreements
and applicable laws, provided that (x) any noncash dividends, interest,
principal or other distributions that would constitute Pledged Stock or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Securities or
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the other Secured Creditors and shall be
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement as described in Section 3.02(c) or otherwise)
and (y) any Collateral so received shall be subject to the applicable provisions
of Article 4 hereof.

(b) Upon the occurrence and during the continuation of an Event of Default,
after the Collateral Agent shall have notified the Grantors (or any of them) in
writing of the suspension of their rights under paragraph (a)(ii) of this
Section 3.05, all rights of such Grantors to dividends, interest, principal or
other distributions that such Grantors are authorized to receive pursuant to
paragraph (a)(ii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.05 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Creditors, shall be segregated from other property or funds of
such Grantor and shall be forthwith delivered to the Collateral Agent upon
written demand in the same form as so received (with any necessary endorsement).
Any and all Money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such Money or other property and shall be applied in accordance with
the provisions of Section 5.08.

(c) Upon the occurrence and during the continuation of an Event of Default,
after the Collateral Agent shall have notified in writing the Grantors (or any
of them) of the suspension of their rights under paragraph (a)(i) of this
Section 3.05, all rights of such Grantors to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 3.05 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and

 

- 18 -



--------------------------------------------------------------------------------

exclusive right and authority to exercise such voting and other consensual
rights and powers, provided that, unless otherwise directed by the Required
Secured Creditors, the Collateral Agent shall have the right from time to time
following and during the continuation of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, the Grantors shall have the right to exercise the voting and consensual
rights and powers that they would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above.

(d) Any notice given by the Collateral Agent to the Grantors (or any of them)
suspending their rights under paragraph (a) of this Section 3.05 (i) may be
given by telephone if promptly confirmed in writing, (ii) may be given to one or
more of the Grantors at the same or different times and (iii) may suspend the
rights of the Grantors (or any of them) under paragraph (a)(i) or paragraph
(a)(ii) of this Section 3.05 in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

ARTICLE 4

Security Interests in Personal Property and other Assets

Section 4.01 Security Interest.

(a) As security for the payment or performance, as applicable, in full of the
Secured Obligations of each Grantor, such Grantor hereby grants to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Creditors, a security interest in, and assigns as security,
mortgages, charges, hypothecates and pledges to the Collateral Agent, for the
ratable benefit of the Secured Creditors, all of the property and undertaking of
such Grantor now owned or hereafter acquired and all of the property and
undertaking in which such Grantor now has or hereafter acquires any interest,
(collectively, the “Collateral”) including all of such Grantor’s:

 

  (i) present and after acquired Personal Property;

 

  (ii) Inventory including Goods held for sale, lease or resale, Goods furnished
or to be furnished to third parties under contracts of lease, consignment or
service, Goods which are raw materials or work in process, Goods used in or
procured for packing and materials used or consumed in the business of such
Grantor;

 

  (iii)

Equipment, machinery, furniture, fixtures, plant, vehicles and other Goods of
every kind and description and all licences and other rights and all related
records, files, charts, plans, drawings, specifications, manuals and documents;

 

- 19 -



--------------------------------------------------------------------------------

  (iv) Accounts due or accruing and all related agreements, books, accounts,
invoices, letters, documents and papers recording, evidencing or relating to
them;

 

  (v) Money, Documents of Title, Chattel Paper, Financial Assets and Investment
Property;

 

  (vi) Securities Accounts and all of the credit balances, Security
Entitlements, other Financial Assets and items or property (or their value)
standing to the credit from time to time in such Securities Accounts;

 

  (vii) Instruments and Securities;

 

  (viii) Intangibles including all security interests, goodwill, choses in
action, contracts, contract rights, licenses and other contractual benefits;

 

  (ix) Intellectual Property;

 

  (x) all substitutions and replacements of and increases, additions and, where
applicable, accessions to the property described in Section 4.01(a)(i) through
Section 4.01(a)(ix) inclusive; and

 

  (xi) all Proceeds in any form derived directly or indirectly from any dealing
with all or any part of the property described in Section 4.01(a)(i) through
Section 4.01(a)(x) inclusive, including the Proceeds of such Proceeds;

Notwithstanding the foregoing, the Collateral shall not include (i) Consumer
Goods; (ii) ULC Shares, (iii) Excess Exempted Foreign Entity Voting Equity
Interests; (iv) any Letter of Credit Rights that do not constitute Supporting
Obligations (both capitalized terms have the meaning ascribed thereto in the
Uniform Commercial Code as from time to time in effect in the State of New
York), (v) any right, title or interest in or to any real property (whether
leased or owned), (vi) interests in partnerships and joint ventures that are not
Subsidiaries which cannot be pledged without the consent of one or more third
parties (whose consent has not been obtained); (vii) assets subject to a Lien
permitted by Section 10.01(iii), 10.01(vi) or 10.01(xiv) of the Credit Agreement
to the extent the agreements relating to such Lien prohibit the attachment of a
security interest in such assets in the manner contemplated by this Agreement,
(viii) any trademark or service mark applications filed in the Canadian
Intellectual Property Office on the basis of a Grantor’s intent to use such
trademark or service mark, unless and until evidence of use of the mark
acceptable to the Canadian Intellectual Property Office has been filed with the
Canadian Intellectual Property Office provided that once evidence of use is
submitted and accepted the Security Interest shall attach immediately to such
trademark or service mark in the manner contemplated in Section 4.01(a), and
(ix) any Deposit Accounts (and the cash and Cash Equivalents therein)
specifically and exclusively used for (A) payroll, payroll taxes, and other
employee wage and benefit payments to or for the benefit of any employees of
Borrower and its Subsidiaries and accrued and unpaid employee compensation
(including salaries, wages, benefits and

 

- 20 -



--------------------------------------------------------------------------------

expense reimbursements) and/or (B) taxes required to be collected or withheld
(including without limitation federal withholding taxes (including the
employer’s share thereof), taxes owing to any governmental unit thereof, sales,
use and excise taxes, customs duties, import duties and independent customs
brokers’ charges).

(b) Nothing in this Agreement shall constitute a Security Interest which has
attached to any Collateral that is a Restricted Asset, but the relevant Grantor
will hold as trustee all Proceeds arising under or in connection with the
Restricted Asset in trust for the Collateral Agent, for the benefit of the
Secured Creditors, on the following basis:

 

  (i) subject to the Credit Agreement, until the occurrence of an Event of
Default that is continuing, the Grantor is entitled to receive all such
Proceeds; and

 

  (ii) upon the occurrence and during the continuation of an Event of Default,
(x) all rights of the relevant Grantor to receive such Proceeds cease and all
such proceeds will be immediately paid over to the Collateral Agent for the
benefit of the Secured Creditors, and (y) such Grantor will take all actions
requested by the Collateral Agent to collect and enforce payment and other
rights arising under the Restricted Asset.

For the purposes of Section 4.01(b), “Restricted Asset” means any Intangibles or
other rights arising under leases, Permits, licenses, contracts, agreements or
other documents for so long as the grant of a Security Interest therein in the
manner contemplated in Section 4.01(a) shall constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein, (B) a breach or termination pursuant to the terms of, or a
default under, any such Intangible lease, Permit, license, contract, agreement
or other document, (C) a breach of any law or regulation which prohibits the
creation of a security interest thereunder (other than to the extent that any
such term specified in clause (A), (B) or (C) above is rendered unenforceable
against the Collateral Agent pursuant to section 40(4) of the PPSA (or any
successor provision or provisions) of the PPSA of any relevant jurisdiction or
any other then-applicable law or principles of equity); provided, however, that
the Security Interest created under Section 4.01(a) shall attach immediately at
such time as the condition causing such abandonment, invalidation,
unenforceability, breach or termination shall no longer be effective and to the
extent severable, shall attach immediately to any portion of such right, lease,
Permit, license, contract, agreement or other document that does not result in
any of the consequences specified in clause (A), (B) or (C) above.

(c) Each Grantor acknowledges that (i) value has been given, (ii) it has rights
in the Collateral or the power to transfer rights in the Collateral to the
Collateral Agent (other than after-acquired Collateral), (iii) it has not agreed
to postpone the time of attachment of the Security Interest, and (iv) it has
received a copy of this Agreement.

(d) Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all present and after-

 

- 21 -



--------------------------------------------------------------------------------

acquired personal property, and an uncrystalized floating charge on land” of
such Grantor or such other description as the Collateral Agent may determine and
(ii) contain the information required by the applicable PPSA. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

(e) Each Grantor also ratifies its authorization for the Collateral Agent (or
its designee) to file, without the signature of any Grantor, in any relevant
jurisdiction any financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations or amendments thereto.

(f) The Collateral Agent (or its designee) is further authorized to file with
the Canadian Intellectual Property Office (or any successor office or any
similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

(g) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Creditor to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

Section 4.02 Representations and Warranties.

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Creditors that:

 

  (a) Each Grantor has good and valid rights in and title to the Collateral and
has full power and authority to grant to the Collateral Agent, for the ratable
benefit of the Secured Creditors, the Security Interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms in this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained.

 

  (b) Set forth in Schedule 4.02(b) to the Canadian GCA Disclosure Letter is, as
of the date hereof, (i) the exact legal name of each Grantor as such name
appears in its respective certificate or document of formation, (ii) each other
legal name such Grantor has had in the past five years, including the date of
the relevant name change (if any), and (iii) each other name, including trade
names and similar appellations, such Grantor or any of its divisions or other
business units has used in connection with the conduct of its business or the
ownership of its properties at any time during the past five years.

 

  (c)

Except as provided below, as of the Initial Borrowing Date, no Grantor has
changed its identity or business structure in any way within the past five
years; it being understood that changes in identity and business structure
include mergers, acquisitions, amalgamations,

 

- 22 -



--------------------------------------------------------------------------------

 

consolidations, liquidations into, or transfers of all or substantially all
assets to, any Grantor by any other Person, as well as any change in form,
nature or jurisdiction of formation; provided that, if any such merger,
acquisition, amalgamation, consolidation, liquidation, or transfer, has
occurred, Schedule 4.02(c) to the Canadian GCA Disclosure Letter sets forth the
information required by Section 4.02(b) and (c) as to each acquiree and each
other constituent party to such merger, acquisition, amalgamation,
consolidation, liquidation, or transfer.

 

  (d) Set forth in Schedule 4.02(d) to the Canadian GCA Disclosure Letter is, as
of the date hereof, the (i) type of organization of each Grantor, (ii) location
of each Grantor that is a registered organization, (iii) jurisdiction of
organization of each Grantor, (iv) organizational identification number, if any,
of each Grantor and (v) address of the chief executive office of each Grantor.

 

  (e) Set forth in Schedule 4.02(e) to the Canadian GCA Disclosure Letter is, as
of the date hereof, (i) the name and address of any Person other than a Grantor
that has possession of any Collateral with a value in excess of $500,000 (other
than Collateral which is in transit or out for repair or maintenance) and
(ii) any other addresses where a Grantor maintains or has maintained during the
previous four months a place of business or any Collateral with a value in
excess of $500,000, which addresses are not otherwise set forth in Schedules
4.02(b) through 4.02(d) to the Canadian GCA Disclosure Letter.

 

  (f)

The PPSA financing statements or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent by the Grantors pursuant to this Agreement for
filing in each governmental, municipal or other office specified in Schedule
4.02(f) to the Canadian GCA Disclosure Letter (or specified by notice from the
Borrower to the Collateral Agent after the Initial Borrowing Date in the case of
filings, recordings or registrations required by Section 9.12 of the Credit
Agreement), are all the filings, recordings and registrations (other than
(i) filings required or advisable to be made in the Canadian Intellectual
Property Office, or any other similar state or foreign office in order to
perfect the Security Interest in Patents, Trademarks, and Copyrights,
(ii) filings pertaining to the perfection of fixtures) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent, for the
ratable benefit of the Secured Creditors, in respect of all Collateral in which
a security interest in personal property may be perfected by filing, recording
or registration in Province of Ontario and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is

 

- 23 -



--------------------------------------------------------------------------------

 

necessary in Canada (or any province, territory or other political subdivision
thereof), except as provided under applicable law with respect to the filing of
renewal statements or with respect to any changed circumstances requiring an
amendment to such filing under applicable law. Each Grantor represents and
warrants that a fully executed agreement in the form attached hereto as Exhibit
“II”, “III” or “IV” as the case may be, and containing a description of all
Collateral consisting of Canadian Intellectual Property registered with the
Canadian Intellectual Property Office, in each case owned by any Grantor on the
date hereof, have been delivered to the Collateral Agent for recording by the
Canadian Intellectual Property Office.

 

  (g) The Security Interest constitutes (i) a legal and valid security interest
in all the Collateral of a Grantor securing the payment and performance of the
Secured Obligations of such Grantor, and (ii) subject to the filings described
in Section 4.02(f), a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in Canada (or any province, territory
or other political subdivision thereof) pursuant to the PPSA or other applicable
law in such jurisdictions and (iii) a security interest that shall be perfected
in all Collateral in which a security interest may be perfected by and upon the
receipt and recording of a Grant of Security Interest in Trademarks, Patents and
Copyrights, as the case may be, in the form (appropriately completed) attached
hereto as Exhibit “II”, “III” and “IV” respectively with the Canadian
Intellectual Property Office and otherwise as may be required pursuant to the
laws of any other necessary jurisdiction. The Security Interest is and shall be
prior to any other Lien on any of the Collateral, other than Permitted Liens.

 

  (h) The Collateral is owned by the Grantors free and clear of any Lien, except
for Permitted Liens. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the PPSA or any other
applicable laws covering any Collateral, (ii) any assignment intended as
security in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with the Canadian Intellectual
Property Office or (iii) any assignment intended as security in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

 

- 24 -



--------------------------------------------------------------------------------

  (i) Each Grantor represents and warrants that the Intellectual Property listed
in Schedule 4.02(i) to the Canadian GCA Disclosure Letter for such Grantor
includes all Intellectual Property that such Grantor owns as of the date hereof
that is issued by, registered or applied for at the Canadian Intellectual
Property Office, or an equivalent thereof in any foreign jurisdiction. Each
Grantor represents and warrants that it owns, is licensed to use or otherwise
has the right to use, all Intellectual Property that it uses in connection with
its business, except as could not reasonably be expected to have a Material
Adverse Effect. Each Grantor further warrants that, as of the date hereof, it
has not received any third party claim in writing that any aspect of such
Grantor’s present or presently contemplated business operations infringe,
violate, misuse, dilute, or misappropriate any Intellectual Property right of
any other third party, except as could not reasonably be expected to have a
Material Adverse Effect. Each Grantor represents and warrants that (a) it is the
true and lawful owner of all registrations and applications for registration of
Intellectual Property listed in Schedule 4.02(i) to the Canadian GCA Disclosure
Letter with respect to such Grantor, (b) to such Grantor’s knowledge, said
registrations and applications are valid, subsisting and have not been cancelled
as of the date hereof, and (c) except as set forth in Schedule 4.02(i) to the
Canadian GCA Disclosure Letter, such Grantor is not aware of any third party
claim (i) that any of said registrations and applications is invalid or
unenforceable, or (ii) challenging Grantor’s rights to such registrations and
applications.

 

  (j) As of the date hereof and except as set forth in the Canadian GCA
Disclosure Letter, each Grantor represents and warrants that, to its knowledge,
no third party is infringing, misappropriating, or otherwise violating such
Grantor’s rights in any such Trademark, Domain Name, Patent, or Copyright or any
other Intellectual Property owned by such Grantor. As of the date hereof and
except as set forth in the Canadian GCA Disclosure Letter, to each Grantor’s
knowledge, there are no facts or circumstances that, either alone or taken
together with other facts and circumstances, could reasonably be expected to
provide a valid basis for any such claims, and no Person is currently violating,
infringing, misusing or misappropriating any Intellectual Property of the
Grantors. As of the date hereof and except as set forth in the Canadian GCA
Disclosure Letter, no Grantors have made or intend to make any claim of a
violation, infringement, misuse or misappropriation by any third party
(including any employee or former employee of a Grantor) of their rights to, or
in connection with, any Intellectual Property which they own.

 

  (k) As of the date hereof and except as set forth in the Canadian GCA
Disclosure Letter, to Grantor’s knowledge, each Grantor’s use of Intellectual
Property and present business operations (i) do not infringe any Trademark,
Patent, or Copyright, (ii) do not misappropriate any trade secret or other
proprietary information, (iii) do not otherwise violate any other Intellectual
Property right, including any right of privacy or publicity of any other Person
or (iv) are not libelous, slanderous or defamatory.

 

- 25 -



--------------------------------------------------------------------------------

  (l) As of the date hereof and except as set forth in the Canadian GCA
Disclosure Letter, there are no interferences, cancellation proceedings,
oppositions, or other contested proceedings pending or threatened, in the
Canadian Intellectual Property Office or any Governmental Authority relating to
any Intellectual Property owned by any Grantor. As of the date hereof and except
as set forth in the Canadian GCA Disclosure Letter, no Grantors have received
any written notice of any claim, or a threat of any claim, or offer to license,
from any third party, and no third party claims are pending, (i) challenging the
right of any Grantor to use any Intellectual Property or indicating that the
failure to take a license would result in such a claim, (ii) alleging any
violation, infringement, misuse or misappropriation by any Grantor of
Intellectual Property owned by any third party, or (iii) asserting any
opposition, interference, invalidity, termination, abandonment,
unenforceability, cancellation or other infirmity of any Intellectual Property
owned by a Grantor or its Subsidiaries. As of the date hereof and except as set
forth in the Canadian GCA Disclosure Letter, to the knowledge of Grantor, there
are no facts or circumstances that, either alone or taken together with other
facts and circumstances, could reasonably be expected to provide valid basis for
any such claims.

 

  (m) Neither the Grantors nor, to the knowledge of the Grantors, any other
Person are in breach or have otherwise violated the provisions of any
Intellectual Property Licenses or other Contracts concerning Intellectual
Property to which a Grantor is a party or under which a Grantor is a
beneficiary, except as could not reasonably be expected to have a Material
Adverse Effect.

 

  (n) Except as provided for in the Secured Debt Agreements, the consummation of
the transactions contemplated by this Agreement will not alter, encumber, impair
or extinguish any Intellectual Property right of any Grantor or impair the right
of any Grantor to develop, use, sell, license or dispose of, or to bring any
action for the infringement or misappropriation of, any Intellectual Property
right of any of any Grantor. The transactions contemplated by this Agreement
will not result in the termination of, or otherwise require the consent,
approval or other authorization of any party to, any material Intellectual
Property Licenses or other material agreement under which any Grantor has
received or granted a license to use Intellectual Property.

 

- 26 -



--------------------------------------------------------------------------------

Section 4.03 Covenants.

(a) Each Grantor agrees to give the Collateral Agent at least ten Business Days’
advance written notice (which notice period the Collateral Agent may waive in
its sole discretion) of any change (i) in its legal name, (ii) in the location
of its chief executive office or its principal place of business, (iii) in its
identity or type of organization or corporate structure, (iv) in the locations
where Collateral is located if the locations are not in the jurisdictions set
forth in Schedule 4.02(e) to the Canadian GCA Disclosure Letter, or (iv) in its
jurisdiction of organization. Each Grantor agrees to promptly provide the
Collateral Agent with (A) certified organizational documents reflecting any of
the changes described in the first sentence of this Section 4.03(a) and (B) a
supplement to the applicable schedules which shall correct all information
contained therein for each Grantor reflecting any changes described in this
Section 4.03(a). Each Grantor agrees not to effect or permit any change referred
to in the second preceding sentence unless all filings have been made under the
PPSA necessary or otherwise that are required, if any, in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest (subject to Permitted
Liens) in the Collateral (to the extent such security interest may be perfected
by the filing of a PPSA financing statement). Each Grantor agrees promptly to
notify the Collateral Agent if any portion of the Collateral material to such
Grantor’s business owned or held by such Grantor is damaged or destroyed.

(b) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Collateral (other than Collateral that is deemed by such
Grantor to be immaterial to the conduct of its business) against all Persons
claiming any interest adverse to the Collateral Agent or any other Secured
Creditor (other than the holders of Permitted Liens) and to defend the security
interests of the Collateral Agent in the Collateral and the priority thereof
against any Lien (other than Permitted Liens). Nothing in this Agreement shall
prevent any Grantor from discontinuing the operation or maintenance of any of
its assets or properties if such discontinuance is (x) desirable in the conduct
of its business (in such Grantor’s reasonable business judgment) and
(y) permitted by the Credit Agreement.

(c) Subject to Section 13.17 of the Credit Agreement, each Grantor agrees, at
its own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interests and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the security interests hereunder and the filing of any financing statements
(including fixture filings) or other documents (including execution of
agreements in the form of Exhibits II, III and IV attached hereto and filing
such agreements with the Canadian Intellectual Property Office, and any filings
or notices required to be made under any applicable Financial Administration Act
(or similar statute in respect of any Governmental Authority which is an Account
Debtor) in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Collateral shall be or become
evidenced by any promissory note or other instrument issued to such Grantor
(i) by the Borrower or any of its Subsidiaries or (ii) by any third Person and
the face amount of such promissory note or other instrument is in excess of
$500,000 or the equivalent amount in another currency, in each such case such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent.

 

- 27 -



--------------------------------------------------------------------------------

(d) Subject to any restrictions imposed by the DSS or any other Governmental
Authority, the Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Collateral, including (upon the occurrence and
during the continuation of an Event of Default or with the consent of the
applicable Grantor), in the case of Accounts or other Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Collateral for the purpose of making such a verification.
Subject to Section 13.16 of the Credit Agreement, the Collateral Agent shall
have the absolute right to share any information it gains from such inspection
or verification with any Secured Creditor.

(e) At its sole discretion, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral and not permitted pursuant to Section 10.01 of the Credit Agreement,
and may pay for the maintenance and preservation of the Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor agrees to reimburse the Collateral Agent on demand
for any payment made or any expense incurred by the Collateral Agent pursuant to
the foregoing authorization, provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Creditor to cure or perform,
any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees, Liens and maintenance as set forth in this Agreement
or in the other Secured Debt Agreements.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person with a value in excess of $500,000 or the
equivalent amount in another currency to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Collateral Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

(g) Each Grantor shall remain liable to observe and perform all the conditions
and material obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any contract by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such contract pursuant hereto,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any performance by any party under any contract, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times.

 

- 28 -



--------------------------------------------------------------------------------

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Collateral (or any part thereof) or shall grant any
other Lien in respect of the Collateral (or any part thereof), except as
permitted by the Credit Agreement. Subject to the immediately following
sentence, none of the Grantors shall make or permit to be made any transfer of
the Collateral (or any part thereof) and each Grantor shall remain at all times
in possession of the Collateral owned by it, except (i) as permitted by Sections
10.01 and 10.02 of the Credit Agreement and (ii) for any such Collateral as may
be in transit from time to time or out for repair or maintenance. Without
limiting the generality of the foregoing, each Grantor agrees that it shall not
permit any Inventory or Goods to be in the possession or control of any
warehouseman, agent, bailee, or processor at any time unless (x) such Inventory
is in transit at such time, (y) the aggregate fair value of the Inventory or
Goods in the possession of or subject to the control of such Person is less than
$500,000 or the equivalent amount in another currency or (z) such Person shall
have been notified of the Security Interest and shall have acknowledged in
writing, in form and substance reasonably satisfactory to the Collateral Agent,
that such warehouseman, agent, bailee or processor holds the Inventory or Goods
for the benefit of the Collateral Agent subject to the Security Interest and
shall act upon the instructions of the Collateral Agent without further consent
from the Grantor, and that such warehouseman, agent, bailee or processor further
agrees to waive and release any Lien held by it with respect to such Inventory,
whether arising by operation of law or otherwise.

(i) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
compromises, compoundings, settlements and collections made in the ordinary
course of business or in accordance with the reasonable business judgment of
such Grantor.

(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 9.03 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuation of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any cheque, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement or
to pay any premium in whole or part relating thereto, the Collateral Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain

 

- 29 -



--------------------------------------------------------------------------------

such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent deems advisable. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, out-of-pocket expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

(k) Each Grantor will, at its own expense, from time to time upon the reasonable
request of the Collateral Agent, promptly (and in any event within 10 Business
Days after its receipt of the respective request) furnish to the Collateral
Agent such information with respect to the Collateral (including the identity of
the Collateral or such components thereof as may have been requested by the
Collateral Agent, the value and location of such Collateral, etc.) as may be
reasonably requested by the Collateral Agent.

Section 4.04 Other Actions.

In order to ensure the attachment, perfection and priority of, and the ability
of the Collateral Agent to enforce, the Security Interest in accordance with the
terms hereof, each Grantor agrees, in each case at such Grantor’s own expense,
to take the following actions with respect to the following Collateral:

 

  (a) Instruments and Chattel Paper. Each Grantor represents and warrants that
each Instrument and each item of Chattel Paper in which such Grantor is a lessor
or creditor with a value in excess of $500,000 or the equivalent amount in
another currency in existence on the date hereof has been properly endorsed,
assigned and delivered to the Collateral Agent, accompanied by instruments of
transfer or assignment duly executed in blank. If any Grantor shall at any time
hold or acquire any Instruments or Chattel Paper in which such Grantor is a
lessor or creditor with a value in excess of $500,000 or the equivalent amount
in another currency, such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

 

  (b) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit which constitutes Collateral now or hereafter issued in
favour of such Grantor in an amount in excess of $500,000 or the equivalent
amount in another currency, such Grantor shall promptly notify the Collateral
Agent thereof and, at the request and option of the Collateral Agent, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use commercially reasonable efforts to
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under such letter of credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under such letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

 

- 30 -



--------------------------------------------------------------------------------

Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent which constitutes
Collateral that is material to the conduct of its business would become
invalidated or dedicated to the public.

(b) Each Grantor agrees, promptly upon learning thereof, to notify the
Collateral Agent in writing of the name and address of, and to furnish such
pertinent information that may be available with respect to, any party who such
Grantor believes is, or may be, infringing, misappropriating, diluting or
otherwise violating any of such Grantor’s rights in and to any Trademark, Domain
Name, Patent, Copyright, or other Intellectual Property in any manner that could
reasonably be expected to have a Material Adverse Effect, or with respect to any
party claiming in writing that any Grantor or any aspect of such Grantor’s
present or contemplated business infringes, misappropriates, dilutes or
otherwise violates in any material respect any property right of that party to
the extent such claim could reasonably be expected to have a Material Adverse
Effect.

(c) [RESERVED].

(d) Each Grantor (either itself or through its licensees or sublicensees) agrees
to use its Trademarks and Domain Names that are material to such Grantor’s
business in interstate commerce during the time in which this Agreement is in
effect and to take all such other actions as are necessary to preserve such
Trademarks as trademarks or service marks under the laws of Canada or applicable
foreign law, including: (i) maintaining such Trademarks in full force free from
any claim of abandonment or invalidity for non use, (ii) using commercially
reasonable efforts to maintain the quality of products and services offered
under such Trademarks, (iii) displaying such Trademarks with appropriate notice
of federal or foreign registration (or, if such Trademark is unregistered,
display such Trademark with notice as required for unregistered Trademarks) to
the extent necessary and sufficient in its reasonable judgment to establish and
preserve its material rights under applicable law and (iv) not knowingly using
or knowingly permitting the use of such Trademarks in any violation of any third
party rights.

(e) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright and that is material to the conduct of its
business, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice as necessary and sufficient in its reasonable
judgment to establish and preserve its material rights under applicable
copyright laws.

 

- 31 -



--------------------------------------------------------------------------------

(f) Subject to Section 4.03(b), each Grantor shall, at its own expense,
(a) diligently process all documents required to maintain all registrations for
Trademarks, Domain Names, and Copyrights, and all issued Patents, including but
not limited to affidavits of use and applications for renewals of registration
in the Canadian Intellectual Property Office for all of its registered
Trademarks and Copyrights and issued Patents, and (b) diligently prosecute all
applications for Trademarks, Patents, and Copyrights listed in Schedule 4.02(i)
to the Canadian GCA Disclosure Letter for such Grantor; and in each case, shall
pay all fees and disbursements in connection therewith and shall not abandon any
such filing or affidavit of use, any such application of renewal, or any other
such application prior to the exhaustion of all reasonable administrative and
judicial remedies without prior written consent of the Collateral Agent. In the
event that any Grantor becomes aware of any Person infringing, misappropriating,
or otherwise violating such Grantor’s rights in any Trademark, Domain Name,
Patent, Copyright, or other Intellectual Property rights in any manner that
would reasonably be expected to have a Material Adverse Effect, such Grantor
further agrees to sue for infringement, misappropriation or such other
applicable violation in accordance with its reasonable business practices and
reasonable business judgment. Nothing in this Agreement shall prevent any
Grantor from discontinuing the use, maintenance or prosecution of registration
of any Collateral that is material to a Grantor’s business consisting of a
Patent, Trademark, Domain Name or Copyright, or declining to pursue any claim of
infringement, misappropriation or other violation, if (x) desirable in the
conduct of its business (in such Grantor’s reasonable business judgment) or
(y) permitted by the Credit Agreement.

(g) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of its business could
reasonably be expected to become abandoned, lost or dedicated to the public, or
of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the Canadian Intellectual Property Office or any court or similar office of any
country) regarding such Grantor’s ownership of any such Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

(h) In the event any Grantor, either itself or through any agent, employee,
licensee or designee, files an application with respect to any Patent, Trademark
or Copyright registered with the Canadian Intellectual Property Office or in any
other country or any political subdivision thereof, such Grantor shall together
with each compliance certificate required to be delivered pursuant to
Section 9.01(e) of the Credit Agreement, inform the Collateral Agent and execute
and deliver a grant of security interest in such Patent, Trademark or Copyright
in the form of Exhibits II, III or IV, as applicable, and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings as are reasonably necessary for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable until such time as when the Total Commitment
and all Secured Hedging Agreements have terminated and the Loans and Notes (in
each case together with interest thereon), Fees and all other Obligations (other
than indemnities described in Section 7.03 and in the other provisions of the
Secured Debt Agreements which are not then due and payable) incurred hereunder
and under the other Secured Debt Agreements are paid in full.

 

- 32 -



--------------------------------------------------------------------------------

Section 4.06 Cash Management System and Securities Accounts.

(a) Deposit Accounts. As of the date hereof each Grantor has neither opened nor
maintains any Deposit Accounts other than the accounts listed on Schedule
4.06(a) to the Canadian GCA Disclosure Letter. No Grantor shall hereafter
establish or maintain any Deposit Account (other than an Excluded Deposit
Account) unless (1) the applicable Grantor shall have given the Collateral Agent
15 days’ prior written notice (or such shorter period as is agreed by the
Collateral Agent) of its intention to establish such new Deposit Account with a
Bank, and (2) the respective Grantor shall furnish to the Collateral Agent a
supplement to Schedule 4.06(b) to the Canadian GCA Disclosure Letter containing
the relevant information with respect to the respective Deposit Account and the
Bank with which same is established.

(b) Securities Accounts. As of the date hereof each Grantor has no Securities
Accounts other than those listed in Schedule 4.06(b) to the Canadian GCA
Disclosure Letter. No Grantor shall hereafter establish and maintain any
Securities Account with any Securities Intermediary unless (1) the applicable
Grantor shall have given the Collateral Agent 15 days’ prior written notice (or
such shorter period as is agreed by the Collateral Agent) of its intention to
establish such new Securities Account with such Securities Intermediary, and (2
the respective Grantor shall furnish to the Collateral Agent a supplement to
Schedule 4.06(b) to the Canadian GCA Disclosure Letter containing the relevant
information with respect to the respective Securities Account and the Securities
Intermediary with which same is established. No Grantor shall grant Control over
any Investment Property to any Person other than the Collateral Agent.

Section 4.07 Certain Uncertificated Securities. In the event that any of the
Pledged Collateral consists of limited liability company interests or
partnership interests that are Uncertificated Securities for the purposes of the
PPSA, then the respective Grantor that owns such Pledged Collateral shall cause
(or, in the case of any issuer which is not a Subsidiary of such Grantor, use
commercially reasonable efforts to cause) the issuer thereof to duly authorize,
execute and deliver to the Collateral Agent an agreement for the benefit of the
Collateral Agent and the other Secured Creditors substantially in the form of
Exhibit “V hereto.

ARTICLE 5

Remedies

Section 5.01 Remedies upon Default.

Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may realize upon the Collateral and enforce the rights of the
Collateral Agent and the Secured Creditors by, subject to the mandatory
requirements of applicable law:

 

  (a) entry onto any premises where Collateral consisting of tangible personal
property may be located;

 

- 33 -



--------------------------------------------------------------------------------

  (b) entry into possession of the Collateral by any method permitted by law;

 

  (c) sale, grant of options to purchase, or lease of all or any part of the
Collateral;

 

  (d) holding, storing and keeping idle or operating all or any part of the
Collateral;

 

  (e) exercising and enforcing all rights and remedies of a holder of the
Collateral as if the Collateral Agent were the absolute owner thereof
(including, if necessary, causing the Collateral to be registered in the name of
the Collateral Agent or its nominee if not already done);

 

  (f) collection of any Proceeds arising in respect of the Collateral;

 

  (g) collection, realization or sale of, or other dealing with, Collateral
consisting of Accounts;

 

  (h) license or sublicense, whether on an exclusive or nonexclusive basis, of
any Collateral consisting of Intellectual Property for such term and on such
conditions and in such manner as the Collateral Agent in its sole judgment
determines (taking into account such provisions as may be necessary to protect
and preserve such Intellectual Property);

 

  (i) instruction or order to any issuer or securities intermediary pursuant to
any Control the Collateral Agent has over the Collateral;

 

  (j) instruction to any bank to transfer all Moneys constituting Collateral
held by such bank to an account maintained with or by the Collateral Agent;

 

  (k) application of any Moneys constituting Collateral or Proceeds thereof in
accordance with Section 5.08;

 

  (l) appointment by instrument in writing of a receiver (which term as used in
this Agreement includes a receiver and manager) or agent of all or any part of
the Collateral and removal or replacement from time to time of any receiver or
agent;

 

  (m) institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

 

  (n) institution of proceedings in any court of competent jurisdiction for sale
or foreclosure of all or any part of the Collateral;

 

  (o) filing of proofs of claim and other documents to establish claims to the
Collateral in any proceeding relating to a Grantor; and

 

- 34 -



--------------------------------------------------------------------------------

  (p) any other remedy or proceeding authorized or permitted under the PPSA or
otherwise by law or equity.

Section 5.02 Additional Rights.

In addition to the remedies set forth in Section 5.01 and elsewhere in this
Agreement, upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent may, subject to the mandatory requirements of
applicable law:

 

  (a) require the Grantors (or any of them), at the Grantors’ expense, to
assemble the Collateral at a place or places designated by notice in writing and
each Grantor agrees to so assemble the Collateral immediately upon receipt of
such notice;

 

  (b) require the Grantors (or any of them), by notice in writing, to disclose
to the Collateral Agent the location or locations of the Collateral and each
Grantor agrees to promptly make such disclosure when so required;

 

  (c) repair, process, modify, complete or otherwise deal with the Collateral
and prepare for the disposition of the Collateral, whether on the premises of
the Grantors or otherwise;

 

  (d) redeem any prior security interest against any Collateral, procure the
transfer of such security interest to itself, or settle and pass the accounts of
the prior mortgagee, chargee or encumbrancer (any accounts to be conclusive and
binding on the Grantors);

 

  (e) pay any liability secured by any Lien against any Collateral (each Grantor
will immediately on demand reimburse the Collateral Agent for all such
payments);

 

  (f) carry on all or any part of the business of the Grantors (or any of them)
and, to the exclusion of all others including the Grantors, enter upon, occupy
and use all or any of the premises, buildings, and other property of or used by
the Grantors for such time as the Collateral Agent sees fit, free of charge, and
the Collateral Agent and the Secured Creditors are not liable to the Grantors
for any act, omission or negligence (other than their own gross negligence or
wilful misconduct) in so doing or for any rent, charges, depreciation or damages
incurred in connection with or resulting from such action;

 

  (g) borrow for the purpose of carrying on the business of the Grantors (or any
of them) or for the maintenance, preservation or protection of the Collateral
and grant a security interest in the Collateral, whether or not in priority to
the Security Interest, to secure repayment;

 

- 35 -



--------------------------------------------------------------------------------

  (h) commence, continue or defend any judicial or administrative proceedings
for the purpose of protecting, seizing, collecting, realizing or obtaining
possession or payment of the Collateral, and give good and valid receipts and
discharges in respect of the Collateral and compromise or give time for the
payment or performance of all or any part of the Accounts or any other
obligation of any third party to the Grantors; and

 

  (i) at any public sale, and to the extent permitted by law on any private
sale, bid for and purchase any or all of the Collateral offered for sale and
upon compliance with the terms of such sale, hold, retain and dispose of such
Collateral without any further accountability to the Grantors or any other
Person with respect to such holding, retention or disposition, except as
required by law. In any such sale to the Collateral Agent, the Collateral Agent
may, for the purpose of making payment for all or any part of the Collateral so
purchased, use any claim for Secured Obligations then due and payable to it as a
credit against the purchase price.

Section 5.03 Exercise of Remedies. The remedies under Section 5.01 and
Section 5.02 may be exercised from time to time upon the occurrence and during
the continuation of an Event of Default separately or in combination and are in
addition to, and not in substitution for, any other rights of the Collateral
Agent and the Secured Creditors however arising or created.

Section 5.04 Receiver’s Powers.

(a) Any receiver appointed by the Collateral Agent is vested with the rights and
remedies which could have been exercised by the Collateral Agent in respect of a
Grantor or the Collateral and such other powers and discretions as are granted
in the instrument of appointment and any supplemental instruments. The identity
of the receiver, its replacement and its remuneration are within the sole and
unfettered discretion of the Collateral Agent.

(b) Any receiver appointed by the Collateral Agent will act as agent for the
Collateral Agent for the purposes of taking possession of the Collateral, but
otherwise and for all other purposes (except as provided below), as agent for
the relevant Grantor. Such receiver may sell, lease, or otherwise dispose of
Collateral as agent for the Grantor or as agent for the Collateral Agent as the
Collateral Agent may determine in its discretion. Each Grantor agrees to ratify
and confirm all actions of such receiver acting as agent for such Grantor, and
to release and indemnify the receiver in respect of all such actions.

(c) The Collateral Agent, in appointing or refraining from appointing any
receiver, does not incur liability to the receiver, any Grantor or otherwise and
is not responsible for any misconduct or negligence of such receiver.

Section 5.05 Dealing with the Collateral.

(a) The Collateral Agent and the Secured Creditors are not obliged to exhaust
their recourse against the Grantors (or any of them) or any other Person or
against any other security they may hold in respect of the Secured Obligations
before realizing upon or otherwise dealing with the Collateral in such manner as
the Collateral Agent may consider desirable.

 

- 36 -



--------------------------------------------------------------------------------

(b) The Collateral Agent and the Secured Creditors may grant extensions or other
indulgences, take and give up securities, accept compositions, grant releases
and discharges and otherwise deal with the Grantors and with other Persons,
sureties or securities as they may see fit without prejudice to the Secured
Obligations, the liability of any of the Grantors or the rights of the
Collateral Agent and the Secured Creditors in respect of the Collateral.

(c) Except as otherwise provided by law or this Agreement, the Collateral Agent
and the Secured Creditors are not (i) liable or accountable for any failure to
collect, realize or obtain payment in respect of the Collateral, (ii) bound to
institute proceedings for the purpose of collecting, enforcing, realizing or
obtaining payment of the Collateral or for the purpose of preserving any rights
of any Persons in respect of the Collateral, (iii) responsible for any loss
occasioned by any sale or other dealing with the Collateral or by the retention
of or failure to sell or otherwise deal with the Collateral, or (iv) bound to
protect the Collateral from depreciating in value or becoming worthless.

Section 5.06 Standards of Sale.

Without prejudice to the ability of the Collateral Agent to dispose of the
Collateral in any manner which is commercially reasonable, each Grantor
acknowledges that, subject to the mandatory requirements of applicable law:

 

  (a) the Collateral may be disposed of in whole or in part;

 

  (b) the Collateral may be disposed of by public auction, public tender or
private contract, with or without advertising and without any other formality;

 

  (c) any assignee of such Collateral may be the Collateral Agent, a Secured
Creditor or a customer of any such Person;

 

  (d) any sale conducted by the Collateral Agent will be at such time and place,
on such notice and in accordance with such procedures as the Collateral Agent,
in its sole discretion, may deem advantageous;

 

  (e) the Collateral may be disposed of in any manner and on any terms necessary
to avoid violation of applicable law (including compliance with such procedures
as may restrict the number of prospective bidders and purchasers, require that
the prospective bidders and purchasers have certain qualifications, and restrict
the prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of the Collateral) or in order to obtain any
required approval of the disposition (or of the resulting purchase) by any
governmental or regulatory authority or official;

 

- 37 -



--------------------------------------------------------------------------------

  (f) a disposition of the Collateral may be on such terms and conditions as to
credit or otherwise as the Collateral Agent, in its sole discretion, may deem
advantageous; and

 

  (g) the Collateral Agent may establish an upset or reserve bid or price in
respect of the Collateral.

Section 5.07 Dealings by Third Parties.

(a) No Person dealing with the Collateral Agent, any of the Secured Creditors or
an agent or receiver is required to determine (i) whether the Security Interest
has become enforceable, (ii) whether the powers which such Person is purporting
to exercise have become exercisable, (iii) whether any money remains due to the
Collateral Agent or the Secured Creditors by any Grantor, (iv) the necessity or
expediency of the stipulations and conditions subject to which any sale or lease
is made, (v) the propriety or regularity of any sale or other dealing by the
Collateral Agent or any Secured Creditor with the Collateral, or (vi) how any
money paid to the Collateral Agent or the Secured Creditors has been applied.

(b) Any bona fide purchaser of all or any part of the Collateral from the
Collateral Agent or any receiver or agent will hold the Collateral absolutely,
free from any claim or right of whatever kind, including any equity of
redemption, of any Grantor, which each Grantor specifically waives (to the
fullest extent permitted by law) as against any such purchaser together with all
rights of redemption, stay or appraisal which each Grantor has or may have under
any rule of law or statute now existing or hereafter adopted.

Section 5.08 Application of Proceeds.

(a) The Collateral Agent shall apply the Proceeds of any collection or sale of
Collateral pursuant to this Article 5, including any Collateral consisting of
cash, as follows:

 

  (i) first, to the payment of all costs and expenses incurred by, and all
indemnity and fee obligations owed to, the Collateral Agent and the
Administrative Agent in connection with such collection or sale or otherwise in
connection with, or pursuant to, this Agreement, any other Credit Document or
any of the Secured Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Collateral Agent hereunder or under any other Credit Document on behalf of
any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Credit Document;

 

  (ii) second, to the extent Proceeds remain after the application pursuant to
the preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 5.08(d) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the Proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;

 

- 38 -



--------------------------------------------------------------------------------

  (iii) third, to the extent Proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 5.08(d) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the Proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

  (iv) fourth, to the extent Proceeds remain after the application pursuant to
the preceding clauses (i) through (iii), inclusive, and following the
termination of the security interests created pursuant to this Agreement in
accordance with the express provisions of Section 7.13(a) hereof, to the
relevant Grantor or to whomever may be lawfully entitled to receive such
surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans and all Fees and (ii) in the case of the Other Obligations, all
amounts due under each Secured Hedging Agreement (other than indemnities) and
(z) “Secondary Obligations” shall mean all Obligations other than Primary
Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.08 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

(d) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

 

- 39 -



--------------------------------------------------------------------------------

(e) For purposes of applying payments received in accordance with this
Section 5.08, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary Obligations and Secondary Obligations owed to the Lender Creditors or
the Other Creditors, as the case may be. Unless it has received written notice
from a Lender Creditor or an Other Creditor to the contrary, the Administrative
Agent and each Representative, in furnishing information pursuant to the
preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding. Unless it has
written notice from an Other Creditor, the Borrower or one or more other Credit
Parties party thereto to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Secured Hedging Agreements are in
existence.

(f) It is understood that the Grantors shall each remain liable to the extent of
any deficiency between the amount of the Proceeds of the Collateral and the
aggregate amount of the Secured Obligations.

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such Proceeds, Moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

Section 5.09 Grant of License To Use Intellectual Property. Each Grantor shall
grant to the Collateral Agent an irrevocable absolute power of attorney to sign,
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the Canadian Intellectual Property Office or
similar registrar in order to effect an absolute assignment of all right, title
and interest in any registered Intellectual Property to the extent constituting
Collateral and each application for such registration, and record the same. With
respect to any Collateral consisting of Intellectual Property, if an Event of
Default shall occur and be continuing, the Collateral Agent may, by written
notice to the relevant Grantor, take any or all of the following actions:
(i) declare the entire right, title and interest of such Grantor in and to such
Intellectual Property, vested in the Collateral Agent for the ratable benefit of
the Secured Creditors, in which event such rights, title and interest shall
immediately vest, in the Collateral Agent for the ratable benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in this Section 5.09 hereof to execute, cause to be
acknowledged and notarized and record said absolute assignment with the
applicable agency or registrar; (ii) take and use or sell such Intellectual
Property; (iii) take and use or sell the goodwill of such

 

- 40 -



--------------------------------------------------------------------------------

Grantor’s business symbolized by Trademarks constituting Collateral and the
right to carry on the business and use the assets of such Grantor in connection
with which such Trademarks or Domain Names constituting Collateral have been
used; (iv) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using such Intellectual Property in any manner whatsoever,
directly or indirectly, and such Grantor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to
transfer ownership of the Intellectual Property and registrations and any
pending applications in the Canadian Intellectual Property Office or a foreign
jurisdiction or applicable Domain Name registrar to the Collateral Agent and
provide reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; and (v) each Grantor’s rights under any Patent
License, Copyright License or Trademark License constituting Collateral shall
enure to the benefit of the Collateral Agent, solely to the extent permitted by
such license as it pertains to the Collateral, in each case solely during the
occurrence and continuation of an Event of Default. Upon and during the
continuation of an Event of Default along with the intention to take enforcement
action pursuant to the Credit Agreement, each Grantor shall, at the reasonable
request of the Collateral Agent, use its commercially reasonable efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee. This power of attorney is coupled with an interest, is given for
valuable consideration (the receipt and adequacy of which is acknowledged) and
survives, and does not terminate upon, the bankruptcy, dissolution, winding up
or insolvency of the relevant Grantor.

Section 5.10 Securities Act. In view of the position of the Grantors in relation
to the Pledged Stock, or because of other current or future circumstances, a
question may arise under applicable securities laws (“Applicable Securities
Laws”) with respect to any disposition of the Pledged Stock permitted hereunder.
Each Grantor understands that compliance with the Applicable Securities Laws
might very strictly limit the course of conduct of the Collateral Agent if the
Collateral Agent were to attempt to dispose of all or any part of the Pledged
Stock, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Stock could dispose of the same. Each
Grantor recognizes that in light of such restrictions and limitations the
Collateral Agent may, with respect to any sale of the Pledged Stock, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Stock for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Stock or part
thereof shall have been filed under the Applicable Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favourable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Stock at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were

 

- 41 -



--------------------------------------------------------------------------------

deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 5.10 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells the Pledged Stock.

ARTICLE 6

Subordination

Section 6.01 Subordination. Notwithstanding any provision in this Agreement to
the contrary, all of the Grantors’ rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations, and no Grantor shall be
entitled to be subrogated to any of the rights of the Collateral Agent or any
other Secured Creditor against the Borrower or any other Credit Party or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any other Secured Creditor for the payment of any of the Obligations, nor
shall any Grantor seek or be entitled to seek any contribution or reimbursement
from the Borrower or any other Credit Party in respect of payments made by such
Grantor hereunder (or paid with proceeds of collateral of such Grantor
hereunder), in each case, until all amounts owing to the Collateral Agent and
the other Secured Creditors on account of the Obligations are paid in full in
cash, the Total Commitment has been terminated and the Secured Hedging
Agreements have been terminated. If any amount shall be paid to any Grantor on
account of such contribution or subrogation rights at any time when all of the
Obligations shall not have been paid in full in cash or any of the Commitments
or any Secured Hedging Agreements shall remain in effect, such amount shall be
held by such Grantor in trust for the Collateral Agent and the other Secured
Creditors, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Collateral Agent in the
exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if required), to be held as collateral security for all of the
Obligations (whether matured or unmatured) of, or guaranteed by, such Grantor
and/or then or at any time thereafter may be applied against any Obligations,
whether matured or unmatured, in such order as the Collateral Agent may
determine.

ARTICLE 7

Miscellaneous

Section 7.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 13.03 of the Credit Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Grantor upon
the occurrence and during the continuation of an Event of Default may be given
by telephone if promptly confirmed in writing. All communications and notices
hereunder to any Grantor shall be given to it in care of the Borrower as
provided in Section 13.03 of the Credit Agreement.

 

- 42 -



--------------------------------------------------------------------------------

Section 7.02 Waivers; Amendment.

(a) No failure or delay by any Secured Creditor in exercising any right or power
hereunder or under any other Secured Debt Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Secured Creditors hereunder and
under the other Secured Debt Agreements are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision in this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall have been effected in
accordance with paragraph (b) of this Section 7.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Secured Creditor may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any Grantor
in any case shall entitle any Grantor to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 13.12 of the Credit Agreement.

Section 7.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent (and any of its
sub-agents) shall be entitled to reimbursement of its reasonable out-of-pocket
expenses incurred hereunder as provided in Section 13.01 of the Credit
Agreement.

(b) Without limitation of its indemnification obligations under the other
Secured Debt Agreements but subject to any limitations on such indemnification
obligations under such other Secured Debt Agreements, each Grantor agrees to
indemnify the Collateral Agent (and any of its sub-agents), each other Secured
Creditor and their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (hereinafter in this
Section 7.03 referred to individually as “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable out-of-pocket expenses, including the reasonable fees,
charges and disbursements of one primary counsel and one counsel in each
relevant local jurisdiction for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available with respect to such
losses, claims, damages, liabilities and related out-of-pocket expenses (i) to
the extent incurred by reason of the gross negligence or willful misconduct of
such Indemnitee (as determined by a court of competent jurisdiction in a final
decision), (ii) to the extent resulting from a material breach by such
Indemnitee of its obligations or (iii) incurred in connection with disputes
among any such Indemnitees, except for claims involving the Collateral Agent or
any agent in its capacity as such.

 

- 43 -



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Secured Debt
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Secured Debt Agreement, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Creditor. All amounts due under this Section 7.03 shall be payable within 15
days after written demand therefor.

Section 7.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and enure to the benefit of their
respective successors and assigns and shall enure to the benefit of the other
Secured Creditors and their respective successors and assigns.

Section 7.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in the Credit Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the Secured Creditors and shall survive the execution
and delivery of the Secured Debt Agreements and the making of any Loans or
entering into of any Secured Hedging Agreements, regardless of any investigation
made by any Secured Creditor or on its behalf and notwithstanding that the
Administrative Agent, the Collateral Agent or any Secured Creditor may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under any Secured Debt Agreement
is outstanding and unpaid and so long as the Commitments and the Secured Hedging
Agreements have not been terminated.

Section 7.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts (including by facsimile or other electronic transmission),
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall enure to the
benefit of such Grantor, the Administrative Agent, the Collateral Agent and the
other Secured Creditors and their respective successors and assigns, except that
no Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest in this

 

- 44 -



--------------------------------------------------------------------------------

Agreement or in the Collateral (and any such assignment or transfer shall be
void) except in accordance with Section 13.04 of the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

Section 7.07 Severability. Any provision in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavour in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.08 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Secured Creditor and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Secured Creditor or Affiliate to or for the credit or the account
of any Grantor against any of and all the obligations of such Grantor now or
hereafter existing under this Agreement owed to such Secured Creditor,
irrespective of whether or not such Secured Creditor shall have made any demand
under this Agreement and although such obligations may be unmatured. The
applicable Secured Creditor shall notify the Borrower, the Collateral Agent and
the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section 7.08. The rights of each
Secured Creditor under this Section 7.08 are in addition to other rights and
remedies (including other rights of set-off) which such Secured Creditor may
have.

Section 7.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

(b) The Collateral Agent and each Grantor hereto hereby irrevocably attorn and
unconditionally submit, for itself and its property, to the non-exclusive
jurisdiction of any court of competent jurisdiction of the Province of Ontario
sitting in Toronto, Ontario in any action or proceeding arising out of or
relating to this Agreement. Each Grantor irrevocably waives objection to the
venue of any action or proceeding in such court or that such court provides an
inconvenient forum. Nothing in this Section limits the right of the Collateral
Agent to bring proceedings against a Grantor in the courts of any other
jurisdiction.

(c) The Collateral Agent and each Grantor hereby irrevocably and unconditionally
waive, to the fullest extent it may legally and effectively do so, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.09.

 

- 45 -



--------------------------------------------------------------------------------

(d) The Collateral Agent and each Grantor hereby irrevocably consent to service
of process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Credit Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

Section 7.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11 Headings. Article and Section headings and the Table of Contents
used in this Agreement are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Secured Debt Agreement, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Secured Debt Agreement or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defence available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement (other than a release of any Grantor in accordance
with Section 7.13).

Section 7.13 Termination or Release.

(a) After the Termination Date, this Agreement shall terminate (provided that
all indemnities set forth herein including, without limitation in Section 7.03
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Grantor, will promptly execute and deliver to such
Grantor a proper instrument

 

- 46 -



--------------------------------------------------------------------------------

or instruments (including financing change statements) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date upon which the Total Commitment under the Credit Agreement has
been terminated, no Note under the Credit Agreement is outstanding, all Loans
thereunder have been repaid in full, all Secured Hedging Agreements have been
terminated and all Obligations then due and payable have been paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (x) at any time prior to the time at
which all Credit Document Obligations have been paid in full and all Commitments
under the Credit Agreement have been terminated, in connection with a sale or
disposition permitted by Section 10.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or all Lenders if required by
Section 13.12 of the Credit Agreement) or (y) at any time thereafter, to the
extent permitted by the other Secured Debt Agreements, and in the case of
clauses (x) and (y), the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement or
such other Secured Debt Agreement, as the case may be, to the extent required to
be so applied, the Collateral Agent, at the request and expense of such Grantor,
will duly release from the security interest created hereby (and will execute
and deliver such documentation, including financing change statements,
termination or partial release statements and the like in connection therewith)
and assign, transfer and deliver to such Grantor (without recourse and without
any representation or warranty) such of the Collateral as is then being (or has
been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, in the event that all of the capital
stock or other Equity Interests of one or more Grantors is sold or otherwise
disposed of (in each case to a Person other than the Borrower or a Subsidiary
thereof) or liquidated (x) at any time prior to the time at which all Credit
Document Obligations have been paid in full and all Commitments under the Credit
Agreement have been terminated, in compliance with the requirements of
Section 10.02 of the Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 13.12 of the Credit Agreement)) or (y) at any
time thereafter, to the extent permitted by the other Secured Debt Agreements,
and in the case of clauses (x) and (y), the proceeds of such sale, disposition
or liquidation are applied in accordance with the provisions of the Credit
Agreement, to the extent applicable, such Grantor (and the Collateral at such
time assigned by such Grantor pursuant hereto) shall, upon consummation of such
sale or other disposition (except to the extent that such sale or disposition is
to the Borrower or a Subsidiary thereof), be released from this Agreement (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or other Equity Interests of
any Grantor shall be deemed to be a sale of such Grantor for the purposes of
this Section 7.13(b)).

 

- 47 -



--------------------------------------------------------------------------------

(c) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 7.13(a) or (b), such Grantor shall deliver to the Collateral
Agent a certificate signed by a principal executive officer of such Grantor
stating that the release of the respective Collateral is permitted pursuant to
such Section 7.13(a) or (b). At any time that the Borrower or the respective
Grantor desires that a Subsidiary of the Borrower which has been released from
its guarantee pursuant to Article 2 hereunder be released hereunder as provided
in the last sentence of Section 7.13(b), it shall deliver to the Collateral
Agent a certificate signed by a principal executive officer of the Borrower and
the respective Grantor stating that the release of the respective Grantor (and
its Collateral) is permitted pursuant to such Section 7.13(b).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believed to be in accordance with) this
Section 7.13.

Section 7.14 Additional Subsidiaries. Pursuant to Section 9.12 of the Credit
Agreement, each Wholly-Owned Canadian Subsidiary of the Borrower (other than
Immaterial Subsidiaries) that was not in existence or, was not a Wholly-Owned
Canadian Subsidiary or was an Immaterial Subsidiary on the date of the Credit
Agreement, is required to enter in this Agreement as a Grantor upon becoming
such a Wholly-Owned Canadian Subsidiary (or ceasing to be an Immaterial
Subsidiary). Upon execution and delivery by the Collateral Agent and such
Subsidiary of an instrument in the form of Exhibit “I” hereto, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor in this Agreement. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

Section 7.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof upon the
occurrence of and during the continuation of an Event of Default, which
appointment is irrevocable (until all Loans and Notes (in each case together
with interest thereon), Fees and all other Obligations (other than indemnities
described in Section 7.03 and the other provisions of the Secured Debt
Agreements which are not then due and payable) incurred hereunder and
thereunder, are paid in full) and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuation of an Event of Default, with full power
of substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, cheques, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions

 

- 48 -



--------------------------------------------------------------------------------

or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes,
provided that nothing in this Agreement contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the Moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Creditors shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them in
this Agreement, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

Section 7.16 Pledgee Not a Partner or Limited Liability Company Member.

(a) Nothing herein shall be construed to make the Collateral Agent or any other
Secured Creditor liable as a member of any limited liability company, unlimited
liability company or partnership and neither the Collateral Agent nor any other
Secured Creditor by virtue of this Agreement or otherwise (except as referred to
in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company, unlimited liability
company or partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall notify the relevant Grantor of its intention to become
the absolute owner of Collateral consisting of the entire interest owned by any
Grantor in a limited liability company, unlimited liability company or
partnership upon the enforcement of the Security Interest, and the Collateral
Agent thereafter becomes the absolute owner thereof, this Agreement shall not be
construed as creating a partnership or joint venture among the Collateral Agent,
any other Secured Creditor and/or such Grantor.

(b) Except as provided in the last sentence of Section 7.16(a), the Collateral
Agent, by accepting this Agreement, did not intend to become a member of any
limited liability company, unlimited liability company or partnership or
otherwise be deemed to be a co-venturer with respect to any Grantor or any
limited liability company, unlimited liability company or partnership either
before or after an Event of Default shall have occurred. The Collateral Agent
shall have only those powers set forth herein and the Secured Creditors shall
assume none of the duties, obligations or liabilities of a member of any limited
liability company, unlimited liability company or partnership or any Grantor
except as provided in the last sentence of Section 7.16(a).

Section 7.17 Amalgamation. Each Grantor acknowledges and agrees that in the
event it amalgamates with any other corporation or corporations, it is the
intention of the parties that the Security Interest (i) subject to Section 4.01,
extends to: (A) all of the

 

- 49 -



--------------------------------------------------------------------------------

property, assets and undertaking that any of the amalgamating corporations then
owns, (B) all of the property, assets and undertaking that the amalgamated
corporation thereafter acquires, (C) all of the property, assets and undertaking
in which any of the amalgamating corporations then has any interest and (D) all
of the property, assets and undertaking in which the amalgamated corporation
thereafter acquires any interest; and (ii) secures the payment and performance
of all debts, liabilities and obligations, present or future, direct or
indirect, absolute or contingent, matured or unmatured, at any time or from time
to time due or accruing due and owing by or otherwise payable by each of the
amalgamating corporations and the amalgamated corporation to the Secured
Creditors in any currency, however or wherever incurred, and whether incurred
alone or jointly with another or others and whether as principal, guarantor or
surety and whether incurred prior to, at the time of or subsequent to the
amalgamation. The Security Interest attaches to the additional collateral at the
time of amalgamation and to any collateral thereafter owned or acquired by the
amalgamated corporation when such becomes owned or is acquired. Upon any such
amalgamation, the defined term “Grantor” means, collectively, each of the
amalgamating corporations and the amalgamated corporation, the defined term
“Collateral” means all of the property, assets, undertaking and interests
described in (i) above, and the defined term “Secured Obligations” means the
obligations described in (ii) above.

Section 7.18 Further Assurances. Notwithstanding anything to the contrary
herein, the parties hereto agree to comply with the requirements set forth in
Section 9.12 of the Credit Agreement.

Section 7.19 Collateral Agent. The Collateral Agent shall act in accordance with
the provisions of Section 12 of the Credit Agreement, the provisions of which
shall be deemed incorporated by reference herein as fully as if set forth in
their entirety herein. Each Secured Creditor, by accepting the benefits of this
Agreement, agrees to the provisions of Section 12 of the Credit Agreement,
including as same apply to the actions of the Collateral Agent hereunder.

[Signature pages to follow]

 

- 50 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EMCON 2007 HOLDCO INC.,

a Canadian corporation

By:  

/s/ Stephen Pudles

  Name: Stephen Pudles   Title: Chief Executive Officer

EMCON EMANATION CONTROL LTD.,

a Canadian corporation

By:  

/s/ Stephen Pudles

  Name: Stephen Pudles   Title: Chief Executive Officer

FILTRAN LIMITED,

an Ontario corporation

By:  

/s/ Stephen Pudles

  Name: Stephen Pudles   Title: Chief Executive Officer

API ELECTRONICS GROUP CORP.,

an Ontario corporation

By:  

/s/ Stephen Pudles

  Name: Stephen Pudles   Title: President and Chief Executive Officer

API NANOTRONICS SUB, INC.,

an Ontario corporation

By:  

/s/ Stephen Pudles

  Name: Stephen Pudles   Title: President and Chief Executive Officer

 

- 51 -



--------------------------------------------------------------------------------

API NANOTRONICS HOLDINGS CORP.,

an Ontario corporation

By:  

/s/ Brain Kahn

  Name: Brian Kahn   Title: President, Chairman, Chief Executive Officer,
Treasurer and Secretary

MORGAN STANLEY SENIOR FUNDING, INC.,

as Collateral Agent

By:  

/s/ Nicholas Romig

  Name: Nicholas Romig   Title: Vice President

 

- 52 -



--------------------------------------------------------------------------------

Exhibit “I” to

the Canadian Guarantee and

Collateral Agreement

Exhibit “I”

FORM OF SUPPLEMENT

SUPPLEMENT NO.          (this “Supplement”) dated as of [—], to the Canadian
Guarantee and Collateral Agreement dated as of June 1, 2011 (as amended, amended
and restated, waived, supplemented or otherwise modified from time to time, the
“Canadian Guarantee and Collateral Agreement”), among API NANOTRONICS SUB, INC.
a corporation incorporated under the laws of the Province of Ontario, API
ELECTRONICS GROUP CORP., a corporation incorporated under the laws of the
Province of Ontario, FILTRAN LIMITED, a corporation incorporated under the laws
of the Province of Ontario, API NANOTRONICS HOLDINGS CORP., a corporation
incorporated under the laws of the Province of Ontario, EMCON2007 HOLDCO INC., a
corporation incorporated under the laws of Canada, EMCON EMANATION CONTROL LTD.,
a corporation incorporated under the laws of Canada and each other Wholly-Owned
Canadian Subsidiary of API Technologies Corp. (the “Borrower”) from time to time
party thereto (each such subsidiary individually a “Canadian Subsidiary
Guarantor” and collectively, the “Canadian Subsidiary Guarantors”; the Canadian
Subsidiary Guarantors are referred to collectively herein as the “Grantors”) and
MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (together with any
successor collateral agent, the “Collateral Agent”).

A. Reference is made to the Credit Agreement dated as of June 1, 2011 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto, and Morgan Stanley Senior Funding, Inc., as
administrative agent.

B. Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Credit Agreement
and the Canadian Guarantee and Collateral Agreement referred to therein.

C. The Grantors have entered into the Canadian Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the Other Creditors
to enter into Secured Hedging Agreements as contemplated in the Credit
Agreement. Section 7.14 of the Canadian Guarantee and Collateral Agreement
provides that additional Wholly-Owned Canadian Subsidiaries of the Borrower may
become Grantors under the Canadian Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary [in its own capacity (“—”) and as partner/general
partner/managing partner for and on behalf of —] ([“—” and together with —,]
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Canadian
Guarantee and Collateral Agreement in order to induce the Lenders to make
additional Loans and the various Lenders and their affiliates to enter into
Secured Hedging Agreements and as consideration for Loans previously made and
Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.14 of the Canadian Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Grantor under the Canadian Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Canadian
Guarantee and Collateral Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct in all material respects on and as
of the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date). In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of its Secured Obligations (as defined in the Canadian
Guarantee and Collateral Agreement), hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Creditors, a security interest in, and assigns, mortgages, charges, hypothecates
and pledges to the Collateral Agent, for the ratable benefit of the Secured
Creditors, all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Canadian Guarantee and Collateral Agreement) of
the New Subsidiary. Each reference to a “Grantor” in the Canadian Guarantee and
Collateral Agreement shall be deemed to include the New Subsidiary. The Canadian
Guarantee and Collateral Agreement is hereby incorporated in this Agreement by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Creditors that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally any by
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that set forth
under its signature hereto is, as of the date hereof, (i) the true and correct
legal name of the New Subsidiary, (ii) its jurisdiction of formation and
(iii) the location of its chief executive office. The New Subsidiary hereby
further represents and warrants that, as of the date hereof, Schedule “I” hereto
accurately sets forth all information which would have been required pursuant to
the Schedules to the Canadian GCA Disclosure Letter referred to in the Canadian
Guarantee and Collateral Agreement had the New Subsidiary been a Grantor on the
date of the execution and delivery of the Canadian Guarantee and Collateral
Agreement (it being understood and agreed, however, that the information so
furnished by the New Subsidiary is accurate as of the date of this Supplement
rather than the date of the Canadian Guarantee and Collateral Agreement).

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Canadian Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 6. This supplement shall be governed by, interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the Canadian Guarantee and Collateral Agreement; the invalidity of
a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavour in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Canadian Guarantee and Collateral
Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Canadian Guarantee and Collateral Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name: —   Title: —  

Legal Name:

Jurisdiction of Formation:

Location of Chief Executive Office:

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By:  

 

  Name: —   Title: — By:  

 

  Name: —   Title: —

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE “I”

to the Supplement No.     

to the Canadian Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description

 

Location

EQUITY INTERESTS

 

Issuer

 

Registered

Owner

 

Certificate

Number

 

Number and

Class of

Equity Interests

 

Percentage of

Equity Interests

DEBT SECURITIES

 

Issuer

 

Principal

Amount

 

Date of Note

 

Maturity Date

INTELLECTUAL PROPERTY

I. Copyrights

 

Registered Owner

 

Title

 

Registration

Number

 

Expiration

Date



--------------------------------------------------------------------------------

II. Copyright Applications

 

Registered Owner

 

Title

 

Application

Number

 

Date

Filed

III. Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Registration

Number

 

Expiration

Date

IV. Patents

 

Registered Owner

 

Mark

 

Registration

Number

 

Expiration

Date

V. Patent Applications

 

Registered Owner

 

Mark

 

Application

Number

 

Date

Filed



--------------------------------------------------------------------------------

VI. Patent Licenses

 

Licensee

 

Licensor

 

Mark

 

Registration

Number

 

Expiration

Date

VII. Trademarks

 

Registered Owner

 

Mark

 

Registration

Number

 

Expiration

Date

VIII. Trademark Applications

 

Registered Owner

 

Mark

 

Registration

Number

 

Date

Filed

IX. Trademark Licenses

 

Licensee

 

Licensor

 

Title

 

Registration

Number

 

Expiration

Date



--------------------------------------------------------------------------------

Exhibit “II” to

the Canadian Guarantee and

Collateral Agreement

Exhibit “II”

FORM OF GRANT OF SECURITY INTEREST

IN CANADIAN TRADEMARKS

This GRANT OF SECURITY INTEREST IN CANADIAN TRADEMARKS (“Grant”), dated as of
[—], 2011 is made by [NAME OF GRANTOR], a [—] (the “Grantor”) with principal
offices at [—], in favor of MORGAN STANLEY SENIOR FUNDING, INC., as Collateral
Agent, with principal offices at 1585 Broadway, New York, NY 10036 (the
“Grantee”) for the benefit of the Secured Creditors (as defined in the Canadian
Guarantee and Collateral Agreement as defined below) pursuant to that certain
Canadian Guarantee and Collateral Agreement, dated as of June 1, 2011 (as
amended, modified, restated, supplemented or otherwise modified from time to
time, the “Canadian Guarantee and Collateral Agreement”), among certain
subsidiaries of API Technologies Corp., and other grantors from time to time
party thereto and the Grantee.

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby grants to the Grantee, for the benefit of the
Secured Creditors, a continuing security interest in (i) all of the Grantor’s
right, title and interest in, to and under the Canadian trademarks, trademark
registrations and trademark applications (the “Marks”) set forth on Schedule A
attached hereto; (ii) all proceeds and products of the Marks, (iii) the goodwill
of the businesses with which the Marks are associated and (iv) all causes of
action arising prior to or after the date hereof for infringement of any of the
Marks or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations, as such term is defined in the Canadian Guarantee and
Collateral Agreement, of the Grantor for the purpose of recording the grant of
security interest herein with the Canadian Intellectual Property Office.

The rights and remedies of the Grantee with respect to the security interest
granted herein are as set forth in the Canadian Guarantee and Collateral
Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Canadian Guarantee and Collateral Agreement, the provisions of the
Canadian Guarantee and Collateral Agreement shall govern.

THIS GRANT may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
first written above.

 

[NAME OF GRANTOR], Grantor By:  

 

  Name: —   Title: — MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
and Grantee By:  

 

  Name: —   Title: —

 

-2-



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

 

REG. NO./SERIAL NO.

 

REG. DATE



--------------------------------------------------------------------------------

Exhibit “III” to

the Canadian Guarantee and

Collateral Agreement

Exhibit “III”

FORM OF GRANT OF SECURITY INTEREST

IN CANADIAN PATENTS

This GRANT OF SECURITY INTEREST IN CANADIAN PATENTS (“Grant”), dated as of [—],
2011 is made by [NAME OF GRANTOR], a [—] (the “Grantor”) with principal offices
at [—], in favor of MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent,
with principal offices at 1585 Broadway, New York, NY 10036 (the “Grantee”) for
the benefit of the Secured Creditors (as defined in the Canadian Guarantee and
Collateral Agreement as defined below) pursuant to that certain Canadian
Guarantee and Collateral Agreement, dated as of June 1, 2011 (as amended,
modified, restated, supplemented or otherwise modified from time to time, the
“Canadian Guarantee and Collateral Agreement”), among certain subsidiaries of
API Technologies Corp., and other grantors from time to time party thereto and
the Grantee.

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby grants to the Grantee, for the benefit of the
Secured Creditors, a continuing security interest in (i) all of the Grantor’s
right, title and interest in, to and under the Canadian patents, patent
registrations and patent applications (the “Patents”) set forth on Schedule A
attached hereto and (ii) all proceeds and products of the Patents; and (iii) all
causes of action arising prior to or after the date hereof for infringement of
any of the Patents.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations, as such term is defined in the Canadian Guarantee and
Collateral Agreement, of the Grantor for the purpose of recording the grant of
security interest herein with the Canadian Intellectual Property Office.

The rights and remedies of the Grantee with respect to the security interest
granted herein are as set forth in the Canadian Guarantee and Collateral
Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Canadian Guarantee and Collateral Agreement, the provisions of the
Canadian Guarantee and Collateral Agreement shall govern.

THIS GRANT may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
first written above.

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name: —   Title: — By:  

 

  Name: —   Title: — MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
and Grantee By:  

 

  Name: —   Title: — By:  

 

  Name: —   Title: —

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

 

PATENT NO./APPLICATION NO.

 

ISSUE DATE



--------------------------------------------------------------------------------

Exhibit “IV” to

the Canadian Guarantee and

Collateral Agreement

Exhibit “IV”

FORM OF GRANT OF SECURITY INTEREST

IN CANADIAN COPYRIGHTS

This GRANT OF SECURITY INTEREST IN CANADIAN COPYRIGHTS (“Grant”), dated as of
[—], 2011 is made by [NAME OF GRANTOR], a [—] (the “Grantor”) with principal
offices at [—], in favor of MORGAN STANLEY SENIOR FUNDING, INC., as Collateral
Agent, with principal offices at 1585 Broadway, New York, NY 10036 (the
“Grantee”) for the benefit of the Secured Creditors (as defined in the Canadian
Guarantee and Collateral Agreement as defined below) pursuant to that certain
Canadian Guarantee and Collateral Agreement, dated as of June 1, 2011 (as
amended, modified, restated, supplemented or otherwise modified from time to
time, the “Canadian Guarantee and Collateral Agreement”), among certain
subsidiaries of API Technologies Corp., and other grantors from time to time
party thereto and the Grantee.

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby grants to the Grantee, for the benefit of the
Secured Creditors, a continuing security interest in (i) all of the Grantor’s
right, title and interest in, to and under the Canadian copyrights, copyright
registrations and copyright applications set forth on Schedule A attached hereto
and (ii) all proceeds and products of the Copyrights; and (iii) all causes of
action arising prior to or after the date hereof for infringement of any of the
Copyrights.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Secured Obligations, as such term is defined in the Canadian Guarantee and
Collateral Agreement, of the Grantor for the purpose of recording the grant of
security interest herein with the Canadian Intellectual Property Office.

The rights and remedies of the Grantee with respect to the security interest
granted herein are as set forth in the Canadian Guarantee and Collateral
Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Canadian Guarantee and Collateral Agreement, the provisions of the
Canadian Guarantee and Collateral Agreement shall govern.

THIS GRANT may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
first written above.

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name: —   Title: — MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
and Grantee By:  

 

  Name: —   Title: —

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE A

 

COPYRIGHT

 

REG. NO./APP. NO.

 

REG. DATE



--------------------------------------------------------------------------------

Exhibit “V” to

the Canadian Guarantee and

Collateral Agreement

Exhibit “V”

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT (as amended, modified, restated
and/or supplemented from time to time, this “Agreement”), dated as of [—], 2011,
among the undersigned pledgor (the “Pledgor”), Morgan Stanley Senior Funding,
Inc., not in its individual capacity but solely as Collateral Agent (the
“Pledgee”), and [—], as the issuer of the Uncertificated Securities (each as
defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Canadian Guarantee and Collateral Agreement, dated as of June 1, 2011 (as
amended, modified, restated and/or supplemented from time to time, the “Canadian
Guarantee and Collateral Agreement”), under which, among other things, in order
to secure the payment of the Secured Obligations (as defined in the Canadian
Guarantee and Collateral Agreement) of the Pledgor, the Pledgor has or will
pledge to the Pledgee for the benefit of the Secured Creditors (as defined in
the Canadian Guarantee and Collateral Agreement), and grant a security interest
in favor of the Pledgee for the benefit of the Secured Creditors in, all of the
right, title and interest of the Pledgor in and to any and all “uncertificated
securities” (as defined in [            ]) (“Uncertificated Securities”), from
time to time issued by the Issuer, whether now existing or hereafter from time
to time acquired by the Pledgor; and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Canadian Guarantee and
Collateral Agreement in the Uncertificated Securities, to vest in the Pledgee
control of the Uncertificated Securities and to provide for the rights of the
parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

2. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Uncertificated Securities without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the
Uncertificated Securities, not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Securities originated by any person
or entity other than the Pledgee (and its successors and assigns) or a court of
competent jurisdiction.



--------------------------------------------------------------------------------

3. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Uncertificated Securities (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Uncertificated Securities has been
registered in the books and records of the Issuer.

 

4. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the
Uncertificated Securities to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the
Uncertificated Securities, and (ii) the Uncertificated Securities consisting of
capital stock of a corporation are fully paid and nonassessable.

 

5. Following delivery by the Pledgee of a notice of exclusive control, all
notices, statements of accounts, reports, prospectuses, financial statements and
other communications to be sent to the Pledgor by the Issuer in respect of the
Issuer will also be sent to the Pledgee at the following address:

1585 Broadway

New York, New York 10036

Attention: [—]

Telephone No.: [—]

Telecopier No.: [—]

 

6. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Uncertificated Securities and until the
Pledgee shall have delivered written notice to the Issuer that this Agreement is
terminated, the Issuer will send any and all redemptions, distributions,
interest or other payments in respect of the Uncertificated Securities from the
Issuer for the account of the Pledgee only by wire transfers to such account as
the Pledgee shall instruct.

 

7. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

(a) if to the Pledgor, at:

 

 

 

       

 

       

 

       

 

        Attention:                                                              
    Telephone No.:         Fax No.:      

 

- 2 -



--------------------------------------------------------------------------------

(b) if to the Pledgee, at the address given in Section 4 hereof;

(c) if to the Issuer, at:

 

 

 

       

 

       

 

     

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

8. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall enure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts (including by means of facsimile transmission), each
of which shall be an original, including by means of facsimile transmission, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

9. This Agreement shall be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first written above.

 

[                                                     ],     as Pledgor By  

 

  Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC., not in its individual
capacity but solely as Collateral Agent By  

 

  Name:   Title:

[                                                     ],

    as the Issuer

By  

 

  Name:   Title:

 

- 4 -